Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 1 of 318 PageID #: 831
                                                      EXECUTION VERSION



        This FIRST AMENDMENT TO STANDSTILL AGREEMENT AND SECOND
AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated as of December 15,
2019, by and among AKORN, INC., a Louisiana corporation (the “Company”), the other Loan
Parties under the Loan Agreement (as defined below), an ad hoc group of Lenders (as defined
below) identified on Exhibit A hereto, which constitute “Required Lenders” under the Loan
Agreement (collectively, the “Ad Hoc Group”), and the Administrative Agent (as defined below).
Capitalized terms used herein and not otherwise defined shall have the meanings ascribed thereto
in the Loan Agreement or the Standstill Agreement (each, as defined below).

         WHEREAS, reference is hereby made to that certain Loan Agreement dated as of April
17, 2014 (as the same shall have been amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Company, the other Loan Parties, the financial
institutions from time to time parties thereto as “Lenders (collectively, the “Lenders” and each, a
“Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”), pursuant to which, among other things, the Lenders have made certain loans, advances,
and other financial accommodations to the Company;

       WHEREAS, reference is hereby made to that certain Standstill Agreement and First
Amendment to Loan Agreement dated as of May 6, 2019 (the “Standstill Agreement”), by and
among the Company, the other Loan Parties, the Administrative Agent, the Ad Hoc Group, certain
other Lenders (collectively, with the Ad Hoc Group, the “Standstill Lenders”), pursuant to which,
among other things: (a) the Standstill Lenders agreed to standstill from exercising certain remedies
under the Loan Agreement in connection with the Specific Covenants and Specific Matters (each,
as defined in the Standstill Agreement); and (b) the Company, the other Loan Parties, and the
Standstill Lenders, amended the Loan Agreement as set forth therein;

       WHEREAS, Section 13(a) of the Standstill Agreement and Section 9.02 of the Loan
Agreement permit amendment of the Standstill Agreement by the Company with consent of
Required Lenders; and

        WHEREAS, the Company and the Lenders party hereto (constituting Required Lenders)
agree to the amendments to the Standstill Agreement as set forth herein.

       NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein
contained and for other valuable considerations, the parties hereto agree as follows:

        Section 1.   Definitions. Each capitalized term used herein and not otherwise defined
in this Amendment shall be defined in accordance with the Loan Agreement and Standstill
Agreement, as applicable.

        Section 2.      Amendments to the Standstill Agreement. The Standstill Agreement
(including the schedules and exhibits thereto) is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following example:
underlined text) as set forth in the marked blacklined copy of the Standstill Agreement attached as
Annex I hereto (which shall be the Standstill Agreement). Said Annex I has been blacklined to
show all changes from the Standstill Agreement as in effect immediately prior to the date hereof,



72141.00400
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 2 of 318 PageID #: 832




it being agreed that, by virtue of this Amendment upon the effectiveness hereof, any amendments
or other modifications to the Standstill Agreement prior to the date hereof that are not reflected in
said Annex I shall cease to be in effect or, as the case may be, shall be modified as set forth in said
Annex I, and Annex I shall for all purposes be deemed to constitute the Standstill Agreement.

     Section 3.   Effectiveness. This Amendment shall be effective on the date (the
“Amendment Effective Date”) on which:

        3.1     Delivery of Agreement. This Amendment, duly authorized and executed by the
Company, the Administrative Agent and the Standstill Lenders (constituting the Required Lenders
at such time), shall have been delivered to each of the Company, the Administrative Agent, and
the Standstill Lenders;

       3.2    No Default. Except for any Default or Event of Default with respect to the
Specified Matters, both immediately before and after giving effect to this Amendment, no Default
or Event of Default would then exist or would result therefrom;

        3.3     Representations and Warranties. Except with respect to the Specified Matters, all
representations and warranties of the Company and the other Loan Parties set forth herein, in the
Standstill Agreement, in the Loan Agreement, and in any other Loan Document shall be true and
correct in all material respects (or, with respect to those representations and warranties expressly
limited by their terms by materiality or material adverse effect qualifications, in all respects) as of
the Amendment Effective Date as if made on such date (except to extent that such representations
and warranties expressly relate to an earlier date, in which case they shall be true and correct in all
material respects as of such date);

        3.4    No Material Adverse Effect. Both immediately before and after giving effect to
this Amendment, no Material Adverse Effect shall have occurred and be continuing or would result
therefrom, excluding a Material Adverse Effect (if any) relating to any of the Specified Matters;

        3.5      Closing Certificates. The Administrative Agent shall have received a certificate,
dated as of the date hereof, of a duly authorized officer of the Company, to the effect that, at and
as of the Amendment Effective Date, both before and after giving effect to this Amendment, (x)
the conditions specified in this Section 3 have been satisfied or waived and (y) all Material
Subsidiaries that are Domestic Subsidiaries are Loan Parties as of the Amendment Effective Date
(it being understood and agreed, that the Administrative Agent may conclusively rely on such
certificates as evidence of such satisfaction of the conditions specified in this Section 3);

        3.6     Amendment Fee. The Company shall have paid, and the Administrative Agent
shall have received, for the ratable benefit of each Standstill Lender, a one-time fee equal to 1.50%
of the aggregate principal amount of the Loans of such Lender on the date hereof (the
“Amendment Fee”), which Amendment Fee shall be payable in cash on the Amendment Effective
Date, and shall be deemed fully earned when paid, shall not be refundable for any reason, and shall
be payable without setoff, defense or counterclaim of any kind (and, for the avoidance of doubt
the provisions of Section 2.18(d) of the Loan Agreement do not apply to the payment of such fee
(or to the extent such provisions apply, are hereby waived in connection with the payment of the
Amendment Fee));



                                                  2
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 3 of 318 PageID #: 833




        3.7    Fees and Expenses. The Company shall (i) pay or reimburse all reasonable and
documented fees and expenses for Gibson Dunn, as legal advisor to the Ad Hoc Group, and
Greenhill, as financial advisor to the Ad Hoc Group, on the terms set forth in the Standstill
Agreement to the extent invoiced at least one (1) Business Day prior to the Amendment Effective
Date and (ii) pay or reimburse all reasonable and documented out-of-pocket fees and expenses of
the Administrative Agent in connection with this Amendment and the other Loan Documents
(including reasonable out-of-pocket fees, costs, and expenses of outside counsel for the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior to the Amendment
Effective Date;

        Notwithstanding the foregoing, the Amendment Effective Date shall be deemed to have
occurred on the date all conditions set forth in this Section 3 other than the condition set forth in
Section 3.6 have been satisfied, so long as the condition set forth in Section 3.6 is satisfied within
one Business Day thereafter; provided that, should the Company not satisfy the condition set forth
in Section 3.6 within one Business Day of the Amendment Effective Date, it shall constitute an
immediate Termination Event under the Standstill Agreement and an immediate Event of Default
under the Loan Agreement;

        For the avoidance of doubt, the Administrative Agent is hereby authorized to and shall post
this Agreement to all Public-Side Lenders and Private-Side Lenders on the Amendment Effective
Date (or as soon as practicable thereafter), giving such Public-Side and Private-Side Lenders at
least 72 hours after such posting to become Standstill Lenders for all purposes of this Agreement,
including, without limitation, entitlement to the Amendment Fee.

        Section 4.     Entire Agreement. This Amendment, the Standstill Agreement, the Loan
Agreement, and the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with respect to the
subject matter hereof.

       Section 5.      Governing Law; Jurisdiction; Consent to Service of Process.

     5.1  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICABLE OF
ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

        5.2    Each party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising out of or relating to
this Amendment, or for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document shall affect



                                                  3
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 4 of 318 PageID #: 834




any right that the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against the Company or its
properties in the courts of any jurisdiction.

        5.3    Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph 5.2 of this Section 5. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

       5.4     Each party to this Amendment irrevocably consents to service of process in the
manner provided for notices in Section 13(r) of the Standstill Agreement. Nothing in any Loan
Document will affect the right of any party to this Amendment to serve process in any other manner
permitted by law.

      Section 6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

        Section 7.     Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the remaining terms and
provisions of this Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this Amendment is so
broad as to be unenforceable, the provision shall be interpreted to be only so broad as would be
enforceable.

       Section 8.     Loan Document. This Amendment constitutes a “Loan Document” for all
purposes of the Standstill Agreement, the Loan Agreement, and the other Loan Documents.

        Section 9.     Reaffirmation. Each of the undersigned Loan Parties acknowledges (i) all
of its obligations under the Standstill Agreement, the Loan Agreement, and the other Loan
Documents to which it is a party are hereby reaffirmed and remain in full force and effect on a
continuous basis and (ii) the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent, the Standstill Lenders, or the other Lenders,
constitute a waiver of any provision of any of the Loan Documents, or serve to effect a novation
of the Loan Document Obligations.



                                                  4
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 5 of 318 PageID #: 835




        Section 10. Lender Representations and Warranties. Each of the undersigned Lenders
hereby represents and warrants that the representations and warranties and acknowledgements set
forth herein and in the Standstill Agreement (as amended hereby) are true and correct as of the
Amendment Effective Date.

        Section 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when taken together
shall constitute a single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.

       Section 12. Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

        Section 13. Effect of Amendment. Each reference that is made in the Standstill
Agreement or the Loan Agreement or any other Loan Document to the Standstill Agreement or
the Loan Agreement shall hereafter be construed as a reference to the Standstill Agreement and/or
Loan Agreement, as amended hereby. Except as herein otherwise specifically provided, all
provisions of the Standstill Agreement and the Loan Agreement shall remain in full force and
effect and be unaffected hereby and this Amendment will not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Standstill Agreement or the Loan Agreement or any other provision
of the Standstill Agreement, the Loan Agreement, or any other Loan Document, all of which are
ratified and affirmed in all respects and will continue in full force and effect. For the avoidance
of doubt, on and after the Amendment Effective Date, this Amendment shall for all purposes
constitute a Loan Document.

        Section 14.    Direction to the Administrative Agent; Indemnity. Each Lender party hereto
hereby consents, authorizes and directs the Administrative Agent to execute and deliver this
Amendment and to take the actions contemplated herein. Each Standstill Party confirms and
agrees that (i) the Administrative Agent is only entering into this Amendment at the direction of
the Required Lenders, (ii) subject to the terms of the Loan Agreement and the other Loan
Documents (including this Amendment), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders (including, without
limitation, any determination that a Default, Event of Default, and/or Standstill Event of Default
has occurred and/or that the Standstill Period has ended) and (iii) the indemnification provisions
set forth in the Loan Agreement and the other Loan Documents (including, without limitation, the
indemnification provisions set forth in Sections 9.03(b) and 9.03(c) of the Loan Agreement) shall
apply to actions taken by the Administrative Agent in connection with this Amendment.



                                   [Signature Pages to Follow]




                                                5
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 6 of 318 PageID #: 836
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 7 of 318 PageID #: 837
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 8 of 318 PageID #: 838
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 9 of 318 PageID #: 839
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 10 of 318 PageID #: 840




                                    BlackRock Financial Management, Inc., on behalf
                                    of funds and accounts listed below:

                                         •   Magnetite XII, LTD.
                                         •   Magnetite XIV-R, Limited
                                         •   Magnetite XV, Limited
                                         •   Magnetite XVI, Limited
                                         •   Magnetite XVII, Limited
                                         •   Magnetite XVIII, Limited
                                         •   Magnetite XIX, Limited
                                         •   Magnetite XX, Limited
                                         •   Magnetite VII, Limited
                                         •   Magnetite VIII, Limited




                                    By
                                         Name: AnnMarie Smith
                                         Title: Authorized Signatory




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 11 of 318 PageID #: 841




                                    Blue Mountain Credit Alternatives Master Fund L.P.
                                    By: BlueMountain Capital Management, LLC, its
                                    investment manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain Kicking Horse Fund L.P.
                                    By: BlueMountain Capital Management, LLC, its
                                    investment manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain Logan Opportunities Master Fund
                                    L.P.
                                    By: BlueMountain Capital Management, LLC, its
                                    investment manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain CLO XXII Ltd.
                                    By: BlueMountain Capital Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 12 of 318 PageID #: 842




                                    BlueMountain CLO 2012-2 Ltd.
                                    By: BlueMountain Capital Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain CLO 2013-1 Ltd.
                                    By: BlueMountain CLO Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain CLO 2014-2 Ltd.
                                    By: BlueMountain Capital Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Deputy General Counsel



                                    BlueMountain Fuji US CLO I Ltd.
                                    By: BlueMountain Fuji Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Secretary and Counsel


                                    BlueMountain Fuji US CLO II Ltd.
                                    By: BlueMountain Fuji Management, LLC, its
                                    portfolio manager


            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 13 of 318 PageID #: 843




                                    By
                                         Name: David M. O’Mara
                                         Title: Secretary and Counsel


                                    BlueMountain Fuji US CLO III Ltd.
                                    By: BlueMountain Fuji Management, LLC, its
                                    portfolio manager



                                    By
                                         Name: David M. O’Mara
                                         Title: Secretary and Counsel




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 14 of 318 PageID #: 844
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 15 of 318 PageID #: 845
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 16 of 318 PageID #: 846
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 17 of 318 PageID #: 847
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 18 of 318 PageID #: 848
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 19 of 318 PageID #: 849




                                     CIFC Funding 2012-II-R, Ltd.
                                     By: CIFC VS Management LLC, its Collateral Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 20 of 318 PageID #: 850




                                     CIFC Funding 2013-I, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 21 of 318 PageID #: 851




                                     CIFC Funding 2013-II, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 22 of 318 PageID #: 852




                                     CIFC Funding 2013-III-R Ltd.
                                     By: CIFC VS Management LLC, as Collateral Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 23 of 318 PageID #: 853




                                     CIFC Funding 2013-IV, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 24 of 318 PageID #: 854




                                     CIFC Funding 2014, Ltd.
                                     By: CIFC Asset Management LLC, its Portfolio
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 25 of 318 PageID #: 855




                                     CIFC Funding 2014-III, Ltd.
                                     BY: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 26 of 318 PageID #: 856




                                     CIFC Funding 2014-II-R, Ltd.
                                     By: CIFC Asset Management LLC, as Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 27 of 318 PageID #: 857




                                     CIFC Funding 2014-IV-R, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 28 of 318 PageID #: 858




                                     CIFC Funding 2014-V, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 29 of 318 PageID #: 859




                                     CIFC Funding 2015-I, Ltd.
                                     BY: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 30 of 318 PageID #: 860




                                     CIFC Funding 2015-II, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 31 of 318 PageID #: 861




                                     CIFC Funding 2015-III, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 32 of 318 PageID #: 862




                                     CIFC Funding 2015-IV, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 33 of 318 PageID #: 863




                                     CIFC Funding 2015-V, Ltd
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 34 of 318 PageID #: 864




                                     CIFC Funding 2016-I, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 35 of 318 PageID #: 865




                                     CIFC Funding 2017-I, Ltd
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 36 of 318 PageID #: 866




                                     CIFC Funding 2017-II, Ltd.
                                     By: CIFC CLO Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 37 of 318 PageID #: 867




                                     CIFC Funding 2017-III, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 38 of 318 PageID #: 868




                                     CIFC Funding 2017-IV, Ltd.
                                     By: CIFC CLO Management LLC, its Collateral
                                     Manager, by and on behalf of each of its series, Series
                                     M-1, Series O-1 and Series R-1




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 39 of 318 PageID #: 869




                                     CIFC Funding 2017-V, Ltd.
                                     By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                     Manager
                                     By and on behalf of each of its series, SERIES M-1,
                                     SERIES O-1, and SERIES R-1




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 40 of 318 PageID #: 870




                                     CIFC Funding 2018-I, Ltd.
                                     By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                     Manager
                                     By and on behalf of each of its series, SERIES M-1,
                                     SERIES O-1, and SERIES R-1




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 41 of 318 PageID #: 871




                                     CIFC Funding 2018-II, Ltd.
                                     By: CIFC CLO Management II LLC, its Collateral
                                     Manager, by and on behalf of each of its series, Series
                                     M-1, Series O-1 and Series R-1




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 42 of 318 PageID #: 872




                                     CIFC Funding 2018-III, Ltd.




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 43 of 318 PageID #: 873




                                     CIFC Funding 2018-IV, Ltd.
                                     By: CIFC CLO Management II LLC, as Collateral
                                     Manager
                                     By and on behalf of each of its series, SERIES M-1,
                                     SERIES O-1, and SERIES R-1




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 44 of 318 PageID #: 874




                                     CIFC Loan Opportunity Fund II, Ltd.
                                     By: CIFC Asset Management LLC, its Collateral
                                     Manager




                                     By:
                                       Name: Robert Mandery
                                       Title: Co-Head of Investment Research




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 45 of 318 PageID #: 875

   CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM
   By: Credit Suisse Asset Management, LLC, as investment manager




   By:

   Name: Thomas Flannery
   Title: Managing Director




   CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
   By: Credit Suisse Asset Management, LLC, as investment advisor




   By:
   Name: Thomas Flannery
   Title: Managing Director




   CREDIT SUISSE ASSET MANAGEMENT INCOME FUND, INC.
   By: Credit Suisse Asset Management, LLC, as investment advisor




   By:
   Name: Thomas Flannery
   Title: Managing Director




   BENTHAM SYNDICATED LOAN FUND
   By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for
   Challenger Investment Services Limited, the Responsible Entity for
   Bentham Syndicated Loan Fund




   By:
   Name: Thomas Flannery
   Title: Managing Director




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 46 of 318 PageID #: 876


   BENTHAM STRATEGIC LOAN FUND
   By: Credit Suisse Asset Management, LLC, as Sub Advisor for
   Bentham Asset Management Pty Ltd., the agent and investment manager to
   Fidante Partners Limited, the trustee for Bentham Strategic Loan Fund




   By:
   Name: Thomas Flannery
   Title: Managing Director




   THE CITY OF NEW YORK GROUP TRUST
   By: Credit Suisse Asset Management, LLC, as its manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   CREDIT SUISSE NOVA (LUX)
   By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management Limited, each as Co-
   Investment Adviser to Credit Suisse Fund Management S.A., management company for Credit Suisse Nova
   (Lux)




   By:
   Name: Thomas Flannery
   Title: Managing Director




   CREDIT SUISSE STRATEGIC INCOME FUND
   By: Credit Suisse Asset Management, LLC, as investment advisor




   By:
   Name: Thomas Flannery
   Title: Managing Director



            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 47 of 318 PageID #: 877




   CREDIT SUISSE HIGH YIELD BOND FUND
   By: Credit Suisse Asset Management, LLC, as investment advisor




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING X, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XI, LTD
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XII, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 48 of 318 PageID #: 878



   MADISON PARK FUNDING XIII, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XIV, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XV, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XVII, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 49 of 318 PageID #: 879



   MADISON PARK FUNDING XIX, LTD.
   By: Credit Suisse Asset Management, LLC, as collateral manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XL, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XLI, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   MADISON PARK FUNDING XLIII, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 50 of 318 PageID #: 880

   Maryland State Retirement and Pension System
   By: Credit Suisse Asset Management, LLC as manager




   By:
   Name: Thomas Flannery
   Title: Managing Director



   ONE ELEVEN FUNDING I, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director



   ONE ELEVEN FUNDING II, LTD.
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director



   ONE ELEVEN FUNDING III, LTD
   By: Credit Suisse Asset Management, LLC, as portfolio manager




   By:
   Name: Thomas Flannery
   Title: Managing Director



   DOLLAR SENIOR LOAN FUND, LTD.
   By: Credit Suisse Asset Management, LLC, as investment manager




   By:
   Name: Thomas Flannery
   Title: Managing Director

            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 51 of 318 PageID #: 881



   DOLLAR SENIOR LOAN MASTER FUND II, LTD.
   By: Credit Suisse Asset Management, LLC, as investment manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   DOLLAR SENIOR LOAN INCOME FUND, LTD.
   By: Credit Suisse Asset Management, LLC, as investment manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   COPPERHILL LOAN FUND I, LLC
   By: Credit Suisse Asset Management, LLC, as investment manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




   WIND RIVER FUND LLC
   By: Credit Suisse Asset Management, LLC, as Investment Manager




   By:
   Name: Thomas Flannery
   Title: Managing Director




            [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 52 of 318 PageID #: 882
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 53 of 318 PageID #: 883
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 54 of 318 PageID #: 884
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 55 of 318 PageID #: 885
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 56 of 318 PageID #: 886
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 57 of 318 PageID #: 887
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 58 of 318 PageID #: 888
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 59 of 318 PageID #: 889
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 60 of 318 PageID #: 890
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 61 of 318 PageID #: 891
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 62 of 318 PageID #: 892
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 63 of 318 PageID #: 893
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 64 of 318 PageID #: 894
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 65 of 318 PageID #: 895
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 66 of 318 PageID #: 896
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 67 of 318 PageID #: 897
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 68 of 318 PageID #: 898
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 69 of 318 PageID #: 899
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 70 of 318 PageID #: 900
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 71 of 318 PageID #: 901
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 72 of 318 PageID #: 902
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 73 of 318 PageID #: 903
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 74 of 318 PageID #: 904
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 75 of 318 PageID #: 905
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 76 of 318 PageID #: 906
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 77 of 318 PageID #: 907
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 78 of 318 PageID #: 908
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 79 of 318 PageID #: 909
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 80 of 318 PageID #: 910
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 81 of 318 PageID #: 911
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 82 of 318 PageID #: 912
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 83 of 318 PageID #: 913
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 84 of 318 PageID #: 914
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 85 of 318 PageID #: 915
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 86 of 318 PageID #: 916
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 87 of 318 PageID #: 917
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 88 of 318 PageID #: 918
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 89 of 318 PageID #: 919
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 90 of 318 PageID #: 920
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 91 of 318 PageID #: 921
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 92 of 318 PageID #: 922
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 93 of 318 PageID #: 923
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 94 of 318 PageID #: 924
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 95 of 318 PageID #: 925
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 96 of 318 PageID #: 926
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 97 of 318 PageID #: 927
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 98 of 318 PageID #: 928
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 99 of 318 PageID #: 929
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 100 of 318 PageID #: 930
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 101 of 318 PageID #: 931
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 102 of 318 PageID #: 932
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 103 of 318 PageID #: 933
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 104 of 318 PageID #: 934
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 105 of 318 PageID #: 935
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 106 of 318 PageID #: 936
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 107 of 318 PageID #: 937
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 108 of 318 PageID #: 938
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 109 of 318 PageID #: 939
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 110 of 318 PageID #: 940
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 111 of 318 PageID #: 941
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 112 of 318 PageID #: 942
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 113 of 318 PageID #: 943
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 114 of 318 PageID #: 944
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 115 of 318 PageID #: 945
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 116 of 318 PageID #: 946
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 117 of 318 PageID #: 947
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 118 of 318 PageID #: 948
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 119 of 318 PageID #: 949
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 120 of 318 PageID #: 950
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 121 of 318 PageID #: 951
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 122 of 318 PageID #: 952
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 123 of 318 PageID #: 953
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 124 of 318 PageID #: 954
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 125 of 318 PageID #: 955
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 126 of 318 PageID #: 956
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 127 of 318 PageID #: 957
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 128 of 318 PageID #: 958
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 129 of 318 PageID #: 959
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 130 of 318 PageID #: 960
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 131 of 318 PageID #: 961
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 132 of 318 PageID #: 962
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 133 of 318 PageID #: 963
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 134 of 318 PageID #: 964
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 135 of 318 PageID #: 965
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 136 of 318 PageID #: 966




                                    Stonehill Institutional Partners, L.P.


                                    By
                                    By: Stonehill Capital Management, LLC its investment
                                    adviser

                                       Name: Michael Stern
                                       Title: Partner




                                    Stonehill Master Fund Limited


                                    By
                                    By: Stonehill Capital Management, LLC its investment
                                    adviser

                                       Name: Michael Stern
                                       Title: Partner




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 137 of 318 PageID #: 967
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 138 of 318 PageID #: 968
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 139 of 318 PageID #: 969
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 140 of 318 PageID #: 970
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 141 of 318 PageID #: 971
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 142 of 318 PageID #: 972
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 143 of 318 PageID #: 973
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 144 of 318 PageID #: 974
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 145 of 318 PageID #: 975
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 146 of 318 PageID #: 976
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 147 of 318 PageID #: 977
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 148 of 318 PageID #: 978
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 149 of 318 PageID #: 979
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 150 of 318 PageID #: 980
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 151 of 318 PageID #: 981
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 152 of 318 PageID #: 982
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 153 of 318 PageID #: 983
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 154 of 318 PageID #: 984
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 155 of 318 PageID #: 985
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 156 of 318 PageID #: 986
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 157 of 318 PageID #: 987
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 158 of 318 PageID #: 988
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 159 of 318 PageID #: 989
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 160 of 318 PageID #: 990
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 161 of 318 PageID #: 991
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 162 of 318 PageID #: 992
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 163 of 318 PageID #: 993
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 164 of 318 PageID #: 994
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 165 of 318 PageID #: 995
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 166 of 318 PageID #: 996
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 167 of 318 PageID #: 997
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 168 of 318 PageID #: 998
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 169 of 318 PageID #: 999
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 170 of 318 PageID #: 1000
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 171 of 318 PageID #: 1001
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 172 of 318 PageID #: 1002
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 173 of 318 PageID #: 1003
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 174 of 318 PageID #: 1004
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 175 of 318 PageID #: 1005
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 176 of 318 PageID #: 1006
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 177 of 318 PageID #: 1007
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 178 of 318 PageID #: 1008
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 179 of 318 PageID #: 1009
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 180 of 318 PageID #: 1010
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 181 of 318 PageID #: 1011
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 182 of 318 PageID #: 1012
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 183 of 318 PageID #: 1013
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 184 of 318 PageID #: 1014
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 185 of 318 PageID #: 1015
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 186 of 318 PageID #: 1016
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 187 of 318 PageID #: 1017
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 188 of 318 PageID #: 1018
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 189 of 318 PageID #: 1019
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 190 of 318 PageID #: 1020
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 191 of 318 PageID #: 1021
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 192 of 318 PageID #: 1022
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 193 of 318 PageID #: 1023
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 194 of 318 PageID #: 1024
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 195 of 318 PageID #: 1025
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 196 of 318 PageID #: 1026
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 197 of 318 PageID #: 1027
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 198 of 318 PageID #: 1028
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 199 of 318 PageID #: 1029
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 200 of 318 PageID #: 1030
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 201 of 318 PageID #: 1031
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 202 of 318 PageID #: 1032
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 203 of 318 PageID #: 1033
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 204 of 318 PageID #: 1034
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 205 of 318 PageID #: 1035
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 206 of 318 PageID #: 1036
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 207 of 318 PageID #: 1037
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 208 of 318 PageID #: 1038
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 209 of 318 PageID #: 1039
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 210 of 318 PageID #: 1040
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 211 of 318 PageID #: 1041
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 212 of 318 PageID #: 1042
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 213 of 318 PageID #: 1043
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 214 of 318 PageID #: 1044
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 215 of 318 PageID #: 1045
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 216 of 318 PageID #: 1046
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 217 of 318 PageID #: 1047
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 218 of 318 PageID #: 1048
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 219 of 318 PageID #: 1049
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 220 of 318 PageID #: 1050
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 221 of 318 PageID #: 1051
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 222 of 318 PageID #: 1052
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 223 of 318 PageID #: 1053
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 224 of 318 PageID #: 1054
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 225 of 318 PageID #: 1055
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 226 of 318 PageID #: 1056
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 227 of 318 PageID #: 1057
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 228 of 318 PageID #: 1058
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 229 of 318 PageID #: 1059
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 230 of 318 PageID #: 1060
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 231 of 318 PageID #: 1061
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 232 of 318 PageID #: 1062
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 233 of 318 PageID #: 1063
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 234 of 318 PageID #: 1064
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 235 of 318 PageID #: 1065
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 236 of 318 PageID #: 1066
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 237 of 318 PageID #: 1067
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 238 of 318 PageID #: 1068
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 239 of 318 PageID #: 1069
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 240 of 318 PageID #: 1070
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 241 of 318 PageID #: 1071
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 242 of 318 PageID #: 1072
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 243 of 318 PageID #: 1073
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 244 of 318 PageID #: 1074
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 245 of 318 PageID #: 1075
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 246 of 318 PageID #: 1076
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 247 of 318 PageID #: 1077
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 248 of 318 PageID #: 1078
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 249 of 318 PageID #: 1079
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 250 of 318 PageID #: 1080
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 251 of 318 PageID #: 1081
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 252 of 318 PageID #: 1082
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 253 of 318 PageID #: 1083
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 254 of 318 PageID #: 1084
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 255 of 318 PageID #: 1085
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 256 of 318 PageID #: 1086
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 257 of 318 PageID #: 1087
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 258 of 318 PageID #: 1088
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 259 of 318 PageID #: 1089
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 260 of 318 PageID #: 1090
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 261 of 318 PageID #: 1091
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 262 of 318 PageID #: 1092
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 263 of 318 PageID #: 1093
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 264 of 318 PageID #: 1094
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 265 of 318 PageID #: 1095
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 266 of 318 PageID #: 1096
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 267 of 318 PageID #: 1097
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 268 of 318 PageID #: 1098
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 269 of 318 PageID #: 1099
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 270 of 318 PageID #: 1100
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 271 of 318 PageID #: 1101
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 272 of 318 PageID #: 1102




                                      ALM VII, Ltd.
                                      BY: Apollo Credit Management (CLO), LLC,
                                      as Collateral Manager




                                      By:
                                        Name: Connie Yen
                                        Title: Vice President




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 273 of 318 PageID #: 1103




                                      ALM VIII, Ltd.
                                      BY: Apollo Credit Management (CLO), LLC, as
                                      Collateral Manager




                                      By:
                                        Name: Connie Yen
                                        Title: Vice President




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 274 of 318 PageID #: 1104




                                      ALM XII, Ltd.
                                      By: Apollo Credit Management (CLO), LLC,
                                      as Collateral Manager




                                      By:
                                        Name: Connie Yen
                                        Title: Vice President




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 275 of 318 PageID #: 1105




                                      ALM XIX, LTD.
                                      by Apollo Credit Management (CLO), LLC,
                                      as its collateral manager




                                      By:
                                        Name: Connie Yen
                                        Title: Vice President




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 276 of 318 PageID #: 1106




                                      ALM XVII, Ltd.
                                      by Apollo Credit Management (CLO), LLC, as its
                                      collateral manager




                                      By:
                                        Name: Connie Yen
                                        Title: Vice President




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 277 of 318 PageID #: 1107




                                      Catamaran CLO 2013-1 Ltd.
                                      By: Trimaran Advisors, L.L.C.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 278 of 318 PageID #: 1108




                                      Catamaran CLO 2014-1 Ltd.
                                      By: Trimaran Advisors, L.L.C.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 279 of 318 PageID #: 1109




                                      Catamaran CLO 2014-2 Ltd.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 280 of 318 PageID #: 1110




                                      Catamaran CLO 2015-1 Ltd.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 281 of 318 PageID #: 1111




                                      Catamaran CLO 2016-1 LTD.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 282 of 318 PageID #: 1112




                                      Catamaran CLO 2018-1 Ltd.




                                      By:
                                        Name: Maureen Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 283 of 318 PageID #: 1113




                                      Trimaran CAVU 2019-1 LTD.




                                      By:
                                        Name: Maureen K. Peterson
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 284 of 318 PageID #: 1114
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 285 of 318 PageID #: 1115




                                     Apidos CLO XXVIII

                                     BY: Its Collateral Manager CVC Credit Partners, LLC



                                     By
                                          Name: Gretchen Bergstresser
                                          Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 286 of 318 PageID #: 1116




                                          Exhibit A

                                       Ad Hoc Group

    1.  Eaton Vance Management
    2.  CIFC Asset Management
    3.  The Carlyle Group
    4.  Funds, accounts, and other investment vehicles managed, advised, or sub-advised by
        Credit Suisse Asset Management, LLC
    5. Certain funds and accounts under management by BlackRock Financial Management,
        Inc. and its affiliates
    6. Western Asset Management
    7. GSO Capital Partners
    8. PineBridge Investments
    9. Stonehill Capital Management
    10. BlueMountain Capital Management
    11. Canyon Capital
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 287 of 318 PageID #: 1117




                                     ANNEX I
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 288 of 318 PageID #: 1118

                                                                        EXECUTION VERSION¶

     STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT

        THIS STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN
AGREEMENT (this “Agreement”)1 is made as of May 6, 2019, by and among AKORN, INC., a
Louisiana corporation (the “Company”), the other Loan Parties under the Loan Agreement (as
defined below), an ad hoc group of Lenders (as defined below) identified on Exhibit A hereto,
which constitute the “Required Lenders” under the Loan Agreement (collectively, the “Ad Hoc
Group”), certain other Lenders, and the Administrative Agent (as defined below). The
Administrative Agent, the Ad Hoc Group, the other Lenders party hereto (collectively, with the
Ad Hoc Group, the “Standstill Lenders”), the Company and the other Loan Parties shall be
referred to collectively as the “Standstill Parties”, and each shall be referred to individually as a
“Standstill Party.” Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement.

                                            RECITALS

       WHEREAS, the Company, the other Loan Parties, the financial institutions from time to
time parties thereto as “Lenders” (collectively, the “Lenders” and each, a “Lender”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”), have
entered into that certain Loan Agreement dated as of April 17, 2014 (as the same shall have been
amended, supplemented or otherwise modified from time to time, the “Loan Agreement”),
pursuant to which, among other things, the Lenders have made certain loans, advances, and other
financial accommodations to the Company;

       WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is
defined under the Loan Agreement;

       WHEREAS, the Standstill Lenders and the Company have engaged in good faith,
arms-length negotiations regarding a proposed standstill agreement solely with respect to the
Lenders’ rights and remedies under the Loan Agreement or the other Loan Documents as a result
of any alleged Event of Default arising from any: (1) alleged breach of any of the covenants
contained in Sections 5.01, 5.02, 5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified
Covenants”), to the extent the facts and circumstances giving rise to any such breach (i) are
publicly available as of the date of this AgreementFirst Amendment Effective Date (as defined
herein), or (ii) are not publicly available but have been disclosed in writing (x) to private side
Lenders via IntraLinks; or (y) to Jones DayGibson Dunn & Crutcher LLP (“Gibson Dunn”)2
and/or Greenhill & Co. (“Greenhill”), as legal counsel and financial advisor, respectively, to the
Ad Hoc Group (collectively, the “Ad Hoc Group Advisors”); and (2) failure to enter into a
Comprehensive Amendment (as defined herein) under the First Amendment (as defined
herein) on or before December 13, 2019 (such facts and circumstances described in clauses
(i1) and (ii2), (including, for the avoidance of doubt, the existence of this Agreement) the
“Specified Matters”);
 1
     As amended by that certain First Amendment to Standstill Agreement and Second Amendment to Credit
        Agreement dated as of December 13, 2019.
 2
     The Ad Hoc Group was formerly represented by the Jones Day. As of October 2, 2019, the attorneys
         representing the Ad Hoc Group withdrew from Jones Day and have joined the law firm of Gibson,
         Dunn & Crutcher LLP, which hereinafter represents the Ad Hoc Group.
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 289 of 318 PageID #: 1119




         WHEREAS, as a result of these negotiations (and in the case of the Administrative
 Agent, as a result of the direction of the Required Lenders to the Administrative Agent set forth
 in Section 12 hereof), the Company and the other Loan Parties have requested, and the Standstill
 Lenders have agreed, solely with respect to the Specified Matters, to enter into this Agreement
 solely for the Standstill Period (as defined below), subject to and in accordance with the terms
 and conditions set forth herein; and

        WHEREAS, the Company and the other Loan Parties have further requested, and the
 Standstill Lenders have agreed, subject to the terms and conditions set forth in this Agreement,
 to amend the Loan Agreement as set forth herein.

         NOW, THEREFORE, in consideration of the covenants and agreements contained
 herein, and for other good and valuable consideration, the receipt and sufficiency of which is
 hereby acknowledged, each Standstill Party, intending to be legally bound hereby, agrees as
 follows:

 1.     Incorporation of Recitals; No Waiver; No Admission of Liability.

        (a)    Incorporation of Recitals. The Recitals to this Agreement are hereby incorporated
               by reference as fully set forth herein and the Company, the other Loan Parties, the
               Administrative Agent, and the Lenders acknowledge these Recitals to be true and
               correct.

        (b)    No Waiver. Nothing in this Agreement should in any way be deemed a waiver of
               any Default or Event of Default relating to any Specified Matter or any other
               Default, Event of Default, or term or provision of the Loan Agreement or any of
               the other Loan Documents. The Administrative Agent and the Lenders have not
               waived or released, are not by this Agreement waiving or releasing, and have no
               present intention of waiving or releasing, any Defaults or Events of Default
               relating to the Specified Matters, or any other Defaults or Events of Default that
               may have occurred prior to the date hereof or that may occur after the date hereof,
               or any remedies or rights of the Administrative Agent or the Lenders with respect
               thereto, all of which are hereby reserved. Any waiver of any Defaults or Events
               of Default relating to the Specified Matters or any other Default or Event of
               Default shall only be effective if set forth in a written instrument executed and
               delivered in accordance with the provisions of Section 9.02 of the Loan
               Agreement.

        (c)    No Admission of Liability. The execution of this Agreement and the fulfillment
               of its terms is not to be construed as and does not constitute an admission or
               absence of any right, remedy, claim, defense, liability or wrongdoing or
               responsibility on the part of any Standstill Party. Entry into this Agreement shall
               not constitute an admission by the Company or any other Loan Party to the
               occurrence or non-occurrence of a Default or Event of Default, including with
               respect to the Specified Matters. The Standstill Lenders hereby acknowledge
               that, as of the Second Amendment Effective Date, to the best of their knowledge,




                                                 2
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 290 of 318 PageID #: 1120




              they are not aware of any potential Defaults or Events of Default other than with
              respect to the Specified Covenants relating to the Specified Matters.

 2.    Standstill Period. The “Standstill Period” shall mean the period of time from the
       Effective Date through the earliest of (i) December 13, 2019February 7, 2020 (such
       date, the “Termination Date”) (provided that up to and including the Termination
       Date, the Company, the Ad Hoc Group, and the Ad Hoc Group Advisors shall
       negotiate in good faith with respect to the terms of a Comprehensive Amendment),
       (ii) upon the delivery of a notice of termination of the Standstill Period by the Required
       Lenders (which may be delivered in their sole discretion), the occurrence of a Default or
       Event of Default under the Loan Agreement or the other Loan Documents, or (iii) upon
       the delivery of a notice of termination of the Standstill Period by the Required Lenders
       (which may be delivered in their sole discretion), the termination of this Agreement as a
       result of any breach of, or non-compliance with, any provision of this Agreement by the
       Company or any other Loan Party, including without limitation any such breach or
       non-compliance of or with any Affirmative Covenant, Negative Covenant, Milestone, or
       Other Covenant (each as defined herein) by the Company or any other Loan Party,
       subject, in each case, to any applicable cure period expressly set forth herein (each, a
       “Standstill Event of Default”), excluding with respect to clause (ii), for the avoidance of
       doubt, any Default or Event of Default relating to a Specified Matter (the foregoing
       period, the “Standstill Period”). The occurrence of any one of the events described in
       clauses (i), (ii), and (iii) of this Section 2 shall constitute a “Termination Event”
       hereunder.

 3.    Standstill. Subject to the terms and conditions herein set forth and in reliance upon the
       Company’s and the other Loan Parties’ representations, acknowledgments, agreements
       and warranties herein contained, including, without limitation, the satisfaction of the
       conditions precedent set forth in Section 9 herein, the Standstill Parties agree that during
       the Standstill Period, neither the Administrative Agent nor the Lenders shall (i) declare,
       and such parties shall be prohibited from declaring, any Event of Default under the Loan
       Agreement or the other Loan Documents or (ii) otherwise seek to exercise any rights or
       remedies under the Loan Agreement or the other Loan Documents, in each case of
       clauses (i) and (ii) above, to the extent directly relating to any Specified Matter. The
       Administrative Agent’s and the Lenders’ agreement to standstill is temporary and limited
       in nature and shall not be deemed: (i) to preclude or prevent the Administrative Agent or
       the Standstill Lenders from exercising any rights and remedies under the Loan
       Documents, applicable law or otherwise arising on account of (A) any Default or Event
       of Default other than those with respect to the Specified Matters, (B) the Specified
       Matters from and after the termination of the Standstill Period following the occurrence
       of a Standstill Event of Default, (C) the Specified Matters from and after the Termination
       Date, or (D) the right to seek payment of attorneys’ fees, financial advisor fees, and other
       costs and expenses in connection with the preparation, negotiation, execution and
       delivery of this Agreement and the exercise of the rights and remedies described herein
       or otherwise in connection with the Loan Documents; (ii) to effect any amendment of the
       Loan Agreement or any of the other Loan Documents, all of which shall remain in full
       force and effect in accordance with their respective terms, as modified hereby; (iii) to
       constitute a waiver of any Default or Event of Default relating to the Specified Matters or


                                                3
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 291 of 318 PageID #: 1121




       any other Default or Event of Default (whether now existing or hereafter occurring) or
       any term or provision of the Loan Agreement or any of the other Loan Documents; or
       (iv) to establish a custom or course of dealing among any Loan Party, the Administrative
       Agent and the Standstill Lenders.

 4.    Termination of Agreement. Except as expressly set forth herein, this Agreement and all
       provisions herein, shall terminate upon the occurrence of a Termination Event.

 5.    Affirmative Covenants. Until the occurrence of a Termination Event, the Company and
       the other Loan Parties covenant and agree that during the Standstill Period, the Company
       will (the “Affirmative Covenants”):

       (a)    furnish monthly 3-statement financials and Key Performance Indicators (“KPI”)
              reporting included in the Company’s management reporting to the Ad Hoc Group
              Advisors (which reporting shall include volume and pricing for the top 30
              products and plant KPIs), in each case no later than thirty (30) days after the end
              of each month; provided that, commencing in January 2020, the 3-statement
              financials shall be retroactively adjusted to be in a format comparable to the
              Business Plan and the 2019 budget on a monthly basis, beginning as of
              September 30, 2019, and shall include a breakdown of manufacturing costs
              by key components and by manufacturing facility; for the avoidance of
              doubt, the retroactively adjusted financials shall be delivered no later than
              January 30, 2020 provided further that, beginning in January 2020, the
              3-statement financials shall be reported in a format comparable to the
              existing Business Plan, the 2020 Budget (as defined herein), and the updated
              Business Plan;

       (b)    provide the Ad Hoc Group Advisors operating statistics broken down by
              facility (e.g., production levels, capacity utilized, etc.) and plant KPIs on a
              monthly basis, in each case no later than thirty (30) days after the end of
              each month;¶

       (c)    beginning in January 2020 with respect to December 2019 results, provide
              the Ad Hoc Group Advisors pipeline reporting for each product under
              development, which reports shall include information with respect to (i)
              manufacturing facility, (ii) product category, , (iii) estimate of filing and
              launch dates, (iv) estimated market size, (v) estimated competitors at launch,
              (vi) projected research and development expenses, (vii) commentary on stage
              of development, with the Company to use reasonable efforts to provide key
              open workstreams and estimated milestones for FDA filing, and (viii)
              primary development facility, if applicable; provided that projected revenue
              for products under development shall be provided with the Business Plan;
              provided further that any molecules names appearing therein may be
              redacted;¶

       (d)    beginning with the first month following the delivery of the Business Plan (as
              defined herein), furnish, by the tenth (10) Business Day of each month, monthly


                                               4
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 292 of 318 PageID #: 1122




              reports regarding pending Abbreviated New Drug Applications (“ANDAs”) to the
              Ad Hoc Group Advisors, which reports shall include ANDAs submitted to the
              FDA (as defined below) and the status of FDA approvals with respect thereto,
              estimated market size and known competitor information for each such ANDA,
              and a good faith estimate of the timing of the approval of each such ANDA and
              related competitive approvals; provided that any molecules names appearing
              therein may be redacted; provided further that, commencing in January 2020,
              such reports shall also include information with respect to (i) manufacturing
              facility, (ii) product category, (iii) estimate of filing and launch dates, and (iv)
              commentary on outstanding requirements for FDA approval status; provided
              that projected revenue for filed ANDAs shall be provided with the Business
              Plan;

       (c (e) on or prior to the 10th calendar day of each month (or the first Business Day
              thereafter), conduct monthly telephone conferences with all Lenders and permit
              questions from such Lenders and answers, with such telephone conferences being
              split into (1) a Public-Siders and non-Public-Siders portion and (2) a solely
              non-Public-Siders portion; provided that (i) questions from the Lenders shall be
              provided to the Company in writing no later than two (2) Business Days in
              advance and (ii) for the avoidance of doubt, the Company shall not be obligated to
              disclose any material non-public information during the Public-Siders and
              non-Public-Siders portion of such telephone conferences;

       (df)   on or prior to the 10th calendar day of each month (or the first Business Day
              thereafter), conduct monthly telephone conferences solely with the Ad Hoc Group
              Advisors and any Lenders which have become “restricted” and are then subject to
              non-disclosure agreements in customary form reasonably satisfactory to the
              Company (collectively, the “Restricted Lenders”) with the Company and permit
              questions from the Ad Hoc Group Advisors and Restricted Lenders and answers;
              provided that, to the extent the Restricted Lenders monthly telephone conference
              is combined with the Public-Siders/non-Public-Siders telephone conference
              outlined in Section 5(c) hereof, such telephone conference will include a separate
              portion solely for Restricted Lenders; provided further that questions from the Ad
              Hoc Group Advisors and Restricted Lenders shall be provided to the Company in
              writing no later than two (2) Business Days in advance;¶

       (g)    require its advisors (including, for the avoidance of doubt, PJT Partners and
              AlixPartners (collectively, the “Company Advisors”) to continue conducting
              weekly status calls with the Ad Hoc Group Advisors; provided that, in
              addition to the Company Advisors, such status calls will be attended at least
              every other week by Jennifer Bowles or Duane Portwood; provided further
              that a representative of the investment banker engaged with respect to the
              Akorn India Private Ltd. sale process shall provide an email update every
              week to the Ad Hoc Group Advisors on the status of such sale process (or
              email confirmation that there have been no material updates to such sale
              process);



                                                5
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 293 of 318 PageID #: 1123




            (eh)    promptly, but in no event later than 48 hours after receipt, provide the Ad Hoc
                    Group Advisors with copies of any material (i) correspondence received from the
                    United States Food and Drug Administration (“FDA”), and (ii) cover letters to
                    reports delivered to the FDA, in each case solely with regard to any FDA Form
                    483 or warning letter;

            (fi)    promptly upon, but in no event later than 48 hours after receipt by the
                    Company or the other Loan Parties, provide to the Ad Hoc Group Advisors copies
                    of any warning letter(s), Official Action Indicated, or OAI, statuses, or similar
                    regulatory actions by Swissmedic or the Central Drugs Standard Control
                    Organization, or CDSCO, regarding those certain manufacturing facilities
                    operated by the Company and its Subsidiaries in Amityville, New York,
                    Hettlingen, Switzerland, and Paonta Sahib, Himachal Pradesh, India, and those
                    certain research and development centers operated by the Company and its
                    Subsidiaries in Vernon Hills, Illinois and Cranbury, New Jersey;

            (gj)    promptly upon, but in no event later than 48 hours after preparation or receipt,
                    provide to the Ad Hoc Group Advisors formal minutes for any FDA meeting or
                    call to the extent made available to, or prepared by, the Company or the other
                    Loan Parties; provided that the Company will be entitled to redact confidential or
                    privileged information contained therein;

            (hk)    (i) on or before the 3rd Business Day of each month, provide the Ad Hoc Group
                    Advisors with monthly Quality System Corrective Action Plan, or QSCAP,
                    update reports, (ii) arrange for monthly update calls between the Ad Hoc Group
                    Advisors and the Company’s regulatory counsel, and (iii) arrange for (A) monthly
                    update calls with (1) NSF Pharma Biotech (“NSF”) and (2) The Quantic Group
                    (“Quantic”), and (B) any other calls with the Company’s cGMP consultants to be
                    scheduled at the reasonable request of the Ad Hoc Group Advisors; provided that
                    the Company shall use commercially reasonable efforts to organize expedited
                    calls among the Company’s third-party cGMP consultants and the Ad Hoc Group
                    Advisors when reasonably requested by the Ad Hoc Group Advisors;

            (i)     provide updates no later than the 3rd Business Day of each week to the Ad Hoc
                    Group Advisors regarding the ABL Credit Agreement1 refinancing and/or
                    extension process, including providing copies of any term sheets with respect
                    thereto (subject to any confidentiality restrictions, and, to the extent required by
                    any such confidentiality restrictions, the consent of the lenders and/or other
                    parties to any such refinancing or extension process); l)     to the extent any
                    third party Quality of Earnings (“QoE”) or valuation work is completed, the
                    Company shall (i) provide the Ad Hoc Group Advisors regular, but in no
                    event less frequently than weekly, updates during the drafting of such work
                    product and (ii) promptly, but in no event later than 48 hours after receipt,
 1
       “ABL Credit Agreement” means that certain Amended and Restated Credit Agreement dated as of April 16,
     2019, by and among the Company, the other Loan Parties party thereto, JPMorgan Chase Bank, N.A., as
     administrative agent, and the lenders party thereto (as the same may be amended, supplemented or otherwise
     modified from time to time).


                                                          6
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 294 of 318 PageID #: 1124




              provide a copy of any final QoE or valuation reports to the Ad Hoc Group
              Advisors; provided that the Company’s obligations with respect to clauses (i)
              and (ii) hereof, shall be subject to approval of the third parties conducting
              and/or commissioning the applicable analysis; provided further that, to the
              extent the Company is paying for any such analysis, the Company shall
              require the applicable third party to agree to share the analysis with the Ad
              Hoc Group prior to any retention or work being commenced;

       (j)    promptly provide notice to the Ad Hoc Group Advisors in the event that the
              Company markets any non-traditional financing to replace or refinance the ABL
              Credit Agreement and provide the Standstill Lenders the opportunity to
              participate in any such marketing process; andm) (i) provide a weekly status
              update on the junior capital raise process (the “Junior Capital Process”) or
              any other capital raise or other formal processes run by the Company
              (“Other Process”) to the Ad Hoc Group Advisors and (ii) promptly, but in
              no event later than 48 hours after receipt (subject to any confidentiality
              obligations therein), copies of all (A) formal process or offering materials
              provided generally to participants in the Junior Capital Process or Other
              Process, as applicable (which, for the avoidance of doubt, shall not be
              required to include individual Q&A responses to diligence requests, unless
              required by the following proviso), (B) written proposals, term sheets,
              commitment letters, and any other similar materials received in connection
              with the Junior Capital Process or Other Process, as applicable; provided
              that, to the extent there are material developments (as determined in good
              faith by the Company) in the Junior Capital Process or Other Process, as
              applicable, the Company shall provide the Ad Hoc Group Advisors with an
              update within 24 hours of such material developments; and

       (kn)   continue to retain PJT Partners and AlixPartners consistent with the terms of their
              respective engagement agreements as in effect on the date hereof, or, if PJT
              Partners and AlixPartners are no longer retained by the Company, such other
              financial and restructuring advisors reasonably acceptable to the Ad Hoc Group.

       The failure to comply with any of the Affirmative Covenants shall not constitute a
       Default or Event of Default under the Loan Agreement or the other Loan Documents, but
       shall, following the Cure Period (defined below), constitute a Standstill Event of Default
       that permits the Required Lenders to declare a Termination Event. “Cure Period” shall
       mean five (5) Business Days after the earlier of (x) the Company’s knowledge of its
       breach or failure to comply or (y) notice thereof from the Administrative Agent (which
       notice shall be given solely at the request of the Required Lenders).

 6.    Negative Covenants. Until the occurrence of a Termination Event, the Company and the
       other Loan Parties covenant and agree that during the Standstill Period the Company
       shall not, and shall not permit any Restricted Subsidiary to, directly or indirectly (the
       “Negative Covenants”):




                                               7
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 295 of 318 PageID #: 1125




       (a)   create, incur, assume, or suffer to exist any Permitted Ratio Indebtedness pursuant
             to Section 6.01(l) of the Loan Agreement (including, for the avoidance of
             doubt, any asset based lending facility or cash flow supported revolver), any
             Indebtedness pursuant to Section 6.01(f) of the Loan Agreement, or any
             Incremental Term Facilities pursuant to Section 2.09 of the Loan Agreement,
             Incremental Term Loans pursuant to Section 2.09 of the Loan Agreement or
             Incremental Notes pursuant to Section 2.09 of the Loan Agreement or in each
             case, create, incur, assume or suffer to exist, any Lien in connection with the
             foregoing; provided, however, that any such Indebtedness (excluding, other than
             with respect to any Loans outstanding under the Loan Agreement as of the date
             hereof, any refinancing of any such Indebtedness) created, incurred, assumed or
             in existence prior to the Effective Date pursuant to, and in reliance on, such
             sections shall be permitted to remain outstanding. For the avoidance of doubt,
             the Company shall not be permitted to incur any new Indebtedness that is
             contractually senior in right of payment or that is secured by Liens that
             would rank senior to the Liens securing the existing Loans, or that primes
             existing Loans in any manner whatsoever (other than ordinary course (i)
             Capital Lease Obligations, (ii) trade obligations, and (iii) similar obligations);

       (b)   create, incur, assume, or permit to exist any Liens:

             (i)     pursuant to Section 6.02(l) of the Loan Agreement securing Indebtedness
                     or other obligations in excess of $10 million in the aggregate; or

             (ii)    pursuant to Section 6.02(k) of the Loan Agreement or with respect to any
                     Incremental Term Facilities, Incremental Term Loans or Incremental
                     Notes; and

             (iii)   arising out of Sale and Leaseback Transactions (as defined in the Loan
                     Agreement) permitted by Section 6.06 of the Loan Agreement in excess of
                     $10,000,000 pursuant to Section 6.02(h) of the Loan Agreement.

             provided, however, that any such Liens (excluding, for the avoidance of doubt,
             any Liens in respect of refinancing Indebtedness prohibited under Section 6(a)
             hereof) created, incurred, assumed or in existence prior to the Effective Date
             pursuant to, and in reliance on, such sections shall be permitted to remain in
             effect;

       (c)   purchase, hold, or acquire any investment:

             (i)     in Equity Interests in a non-Loan Party pursuant to Section 6.04(c) of the
                     Loan Agreement;

             (ii)    constituting a loan or advance to a non-Loan Party pursuant to Section
                     6.04(d) of the Loan Agreement;




                                               8
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 296 of 318 PageID #: 1126




             (iii)   constituting a Guarantee of Indebtedness of a non-Loan Party pursuant to
                     Section 6.04(e) of the Loan Agreement;

             (iv)    pursuant to Section 6.04(j) of the Loan Agreement; provided that such
                     investment shall be permissible (x) if limited to all cash consideration or
                     (y) in the case of any (A) out-licensing transactions or other sale of
                     revenue stream rights, up-front payments, milestones, royalties, profit
                     shares, distribution fees, or similar arrangements with respect to core
                     assets, if consummated with the prior written consent of the Required
                     Lenders at such time (which may be withheld in their sole discretion), or
                     (B) out-licensing transactions or other sale of revenue stream rights,
                     up-front payments, milestones, royalties, profit shares, distribution fees, or
                     similar arrangements with respect to non-core assets if consummated with
                     the prior written consent of Required Lenders at such time (which consent
                     shall not be unreasonably withheld or delayed); provided, however, that no
                     consent of the Required Lenders shall be required in connection with
                     out-licensing transactions or other sales of revenue stream rights, up-front
                     payments, milestones, royalties, profit shares, distribution fees, or similar
                     arrangements, with fair market value not in excess of $5 million in the
                     aggregate, with respect to dormant or not fully developed ANDAs and/or
                     products;

             (v)     constituting a Permitted Acquisition pursuant to Section 6.04(l) of the
                     Loan Agreement; provided that (x) the Company and its Restricted
                     Subsidiaries may consummate Drug Acquisitions in an amount not
                     exceeding $7.5 million in the aggregate, and (y) the Company and its
                     Restricted Subsidiaries may consummate Permitted Acquisitions other
                     than Drug Acquisitions in an amount not exceeding $7.5 million in the
                     aggregate (or, with respect to any such Permitted Acquisitions by
                     non-Loan Parties, not exceeding $2.5 million in the aggregate);

             (vi)    constituting Permitted Foreign Loans pursuant to Section 6.04(m) of the
                     Loan Agreement; or

             (vii)   utilizing the Available Amount pursuant to Section 6.04(n) of the Loan
                     Agreement.

             provided, however, that any investments purchased, held or acquired (or made
             pursuant to contractual commitments in effect) prior to the Effective Date
             pursuant to, and in reliance on, such sections shall not be limited by this Section
             6(c);

       (d)   utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of the Loan
             Agreement;

       (e)   make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of the
             Loan Agreement or acquire any Loans pursuant to Section 9.04(e) of the Loan



                                               9
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 297 of 318 PageID #: 1127




             Agreement; provided that such Discounted Voluntary Prepayments and
             acquisitions shall be permissible if offered to all Lenders at such time;

       (f)   make any Extension Offers to any Lenders or enter into any Extensions with any
             Lenders, in each case pursuant to Section 2.23 of the Loan Agreement; provided
             that such Extension Offers and Extensions shall be permissible if offered to all
             Lenders at such time;

       (g)   declare or make, or agree to declare or make, directly or indirectly, any Restricted
             Payment or prepayment of any Specified Indebtedness, in each case utilizing the
             Available Amount, pursuant to Section 6.08(a) or Section 6.08(b) of the Loan
             Agreement of the Loan Agreement other than pursuant to Sections 6.08(a)(ii)
             or (a)(iii); provided that any Restricted Payments under Section 6.08(a)(ii)
             shall not be permitted to be paid from Loan Parties to non-Loan Parties;

       (h)   other than with respect to assets owned by Akorn India Private Limited (or the
             Equity Interests therein), sell, transfer, lease, or otherwise dispose of assets
             pursuant to Section 6.05(h) of the Loan Agreement with an aggregate book value
             in excess of $15 million; provided that, any Net Proceeds from the sale of
             Akorn India Private Limited shall be utilized to prepay outstanding Loans
             on a pro rata basis;

       (i)   sell, transfer, lease, or otherwise dispose of assets pursuant to Section 6.05(e) of
             the Loan Agreement or engage in Sale and Leaseback Transactions pursuant to
             Section 6.06 of the Loan Agreement; or

       (j)   without prior written consent of the Required Lenders at such time, (i) designate
             any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to Section 5.12
             of the Loan Agreement, or otherwise create or form any Unrestricted Subsidiary,
             and/or (ii) transfer any assets of the Company or any of its Restricted Subsidiaries
             to any Unrestricted Subsidiary, except as otherwise permitted under the Loan
             Agreement (after giving effect to this Agreement); or¶

       (k)   without the prior written consent of the Required Lenders at such time,
             release any existing Loan Guarantors from their Guarantee, otherwise
             release any existing Loan Guarantors from their Obligations, or release any
             Lien or security interest granted by such Loan Guarantors under the Loan
             Documents outside of the ordinary course of business.

       Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may incur
       Indebtedness of the type set forth in Section 6.01(f) of the Loan Agreement and make
       investments in Equity Interests of non-Loan Parties of the type set forth in Section
       6.04(c) of the Loan Agreement in an aggregate amount not exceeding $15,000,000 in
       order to fund capital expenditures and operations of non-Loan Party Subsidiaries.




                                              10
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 298 of 318 PageID #: 1128




       For the avoidance of doubt, any breach of, or failure to comply with any of the Negative
       Covenants set forth above shall result in an immediate Event of Default under the Loan
       Agreement and the Loan Documents.

 7.    Milestones. Until the occurrence of a Termination Event, the Company shall, or shall
       cause, the following to occur by the times and dates set forth below, during the Standstill
       Period (the “Milestones”); provided that any “delivery” required under the Milestones
       shall only require delivery to the Ad Hoc Group Advisors, and shall be in form and scope
       reasonably satisfactory to the Ad Hoc Group Advisors.

       (a)    The(i) Commencing on April 18, 2019, and continuing until December 18,
              2019, the Company shall deliver a 13-week cash flow forecast on a monthly basis
              commencing on April 18, 2019,, with each subsequent 13-week cash flow
              forecast delivered on or prior to the tenth Business Day of each month. The
              Company shall deliver monthly variance reporting concurrently with each
              delivery of the 13-week cash flow forecast, starting in May 2019. ¶

              (ii)   Beginning on January 17, 2020, the Company shall deliver 13-week
              cash flow forecasts every other week (with respect to the period ending
              during the immediately preceding week). Beginning with the week of
              January 6, 2020, the Company shall deliver variance reporting every week;
              provided that variance reporting subsequent to the Second Amendment
              Effective Date should be compared to both the 13-week cash flow forecast
              provided to the Ad Hoc Group Advisors in December 2019, as well as the
              new cash flow forecast provided every other week. Variances shall be
              measured on both a weekly and cumulative basis and the variance report
              shall include an MD&A indicating which variances are permanent and
              which are temporary / timing oriented. ¶

              (iii) For the avoidance of doubt, under no circumstances shall any variance
              reported constitute a Default, an Event of Default, a Termination Event, or
              otherwise permit termination of this Agreement.

       (b)    The Company shall deliver a five-year business plan (the “Business Plan”) by
              May 3, 2019, which business plan shall include a balance sheet, statement of cash
              flow, and income statement (including material assumptions) on a monthly basis
              for the first year and on a quarterly basis thereafter.

       (c)    On or before January 6, 2020, the Company shall deliver to the Ad Hoc
              Group Advisors a detailed 2020 budget in a format consistent with the 2019
              budget, including all underlying schedules (the “2020 Budget”), with an
              updated version of such 2020 Budget to be provided within 24 hours of board
              approval to the extent the 2020 Budget differs from what has been previously
              provided to the Ad Hoc Group Advisors.¶

       (d)    On or before January 6, 2020, the Company shall deliver to the Ad Hoc
              Group Advisors an updated Business Plan in a format consistent with the


                                               11
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 299 of 318 PageID #: 1129




              Business Plan delivered on May 3, 2019, with an updated version to be
              provided within 24 hours of board approval of such Business Plan, to the
              extent the updated Business Plan differs from what has been previously
              provided to the Ad Hoc Group Advisors; provided that, for the avoidance of
              doubt, the updated Business Plan shall be accompanied by (i) the rationale
              behind the inclusion of each new product included in updated Business Plan,
              and (ii) the rationale behind the exclusion of each new product excluded
              from the updated Business Plan.¶

       (e)    PJT Partners shall provide a strategic alternatives report (the “Strategic
              Alternatives Report”) by May 31, 2019 to the Ad Hoc Group Advisors, which
              report shall include detailed alternatives to reduce the Lenders’ exposure.¶

       (f)    On or before January 10, 2020, the Company shall make a proposal to the
              Ad Hoc Group with respect to the Comprehensive Amendment (as defined
              herein).¶

       (g)    On or before February 5, 2020, the Company and the Ad Hoc Group shall
              reach an agreement in principle with respect to the Comprehensive
              Amendment.¶

       (h)    On or before January 8, 2020 (or such later date as agreed by the Ad Hoc
              Group), the Company shall execute customary control agreements with the
              applicable depository banks and the Administrative Agent establishing
              control over all deposit accounts, securities accounts, and investment
              accounts of each Loan Party (subject to certain excluded accounts to be
              agreed), in each case, in form and substance reasonably acceptable to the
              Administrative Agent and the Ad Hoc Group.¶

       (i)    On or before January 8, 2020, the Company shall use commercially
              reasonable efforts to take all necessary actions to effect the perfection of any
              lien on or security interest in any of the Collateral that is not perfected as of
              the Second Amendment Effective Date, in each case to the extent the
              Company, the Administrative Agent, or the Required Lenders have
              identified any required actions, including filing or recording necessary
              statements, filings, agreements, mortgages, or other instruments (which, in
              each case, shall be in form and substance reasonably acceptable to the
              Administrative Agent and the Ad Hoc Group). For the avoidance of doubt,
              the use of the term “commercially reasonable efforts” in this Section 7(i)
              shall in no way limit, replace, or otherwise affect the Company’s existing
              obligations under the Loan Agreement or other Loan Documents, including,
              but not limited to, the Company’s obligations under Section 5.11 of the Loan
              Agreement with respect to “Further Assurances.”

       The failure to comply with any of the Milestones (with the exception of the Milestones
       contained in Sections 7(f), (g), (h), and (i)) shall not constitute a Default or Event of
       Default under the Loan Agreement or the other Loan Documents, but shall, following the


                                              12
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 300 of 318 PageID #: 1130




       Cure Period, constitute a Standstill Event of Default that permits the Required Lenders to
       declare a Termination Event. Notwithstanding the foregoing, failure to comply with
       the Milestones in Sections 7(f), (g), (h), and (i) shall constitute an immediate Event
       of Default under the Loan Agreement.

 8.    Other Covenants. The Company covenants and agrees that (the “Other Covenants”):

       (a)    Judgment or Damages Claims. During the Standstill Period, the Company shall
              provide the Ad Hoc Group Advisors with written notice at least ten (10) Business
              Days before making any payment of any amount in excess of $20 millionnot
              make any payment (whether individually or in the aggregate, but excluding any
              Permitted Equity Issuance) above the amount covered or coverable by third-party
              insurance (from a creditworthy insurer that has agreed in writing to provide
              coverage) in respect of a final, unappealable judgment, award or settlement in, or
              in order to pay, post, or obtain a bond related to an appeal in, the Specified
              Litigation Matters (as defined below). The Ad Hoc Group (acting through the Ad
              Hoc Group Advisors) shall notify the Company in writing within five (5)
              Business Days of receiving the Company’s written notice if it objects to the
              Company’s making of such proposed payment; provided that, if after giving effect
              to the making of the proposed payment, the unrestricted cash and Permitted
              Investments held by the Loan Parties would be not less than the applicable
              amount specified on Schedule 1, the Ad Hoc Group shall be deemed to not object,
              and shall not be permitted to object, to the making of the proposed payment for
              purposes of this Section 8(a). If (a) the Ad Hoc Group timely objects to the
              proposed payment (and is permitted to do so in accordance with the prior
              sentence) and (b) the Company does not agree in writing to refrain from making
              the proposed payment within three (3) Business Days of its receipt of such timely
              objection, the Required Lenders shall be entitled to terminate the Standstill
              Period. Any payment made over the timely objection of the Ad Hoc Group
              pursuant to this provision shall represent an Event of Default under the Loan
              Agreement if making the payment has a Material Adverse Effect without the
              prior written consent of the Required Lenders; provided that the Company
              shall be permitted to make payments in respect of the Kogut Matter (as
              defined below) for attorney fees and related costs not to exceed two million
              dollars ($2,000,000). For the avoidance of doubt, the failure to comply with the
              Other Covenant contained in this Section 8(a) during the Standstill Period shall
              result in an immediate Event of Default under the Loan Agreement; provided
              that, the Other Covenant and other provisions of this Section 8(a) shall terminate
              upon the occurrence of a Termination Event. The “Specified Litigation
              Matters” shall mean the following litigation, and any litigation related to the
              following litigation that arises out of substantially the same facts and
              circumstances: Akorn, Inc. v. Fresenius Kabi AG, 2018-0300-JTL (Del. Ch.), In
              re Akorn, Inc. Data Integrity Securities Litigation, No. 18-cv-01713 (N.D. Ill.), In
              re Akorn, Inc. Derivative Litigation, No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn,
              Inc., No. 646,174 (La. Dist. Ct.) (the “Kogut Matter”), and In re: Generic
              Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (E.D. Pa.).



                                               13
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 301 of 318 PageID #: 1131




             (b)     Comprehensive Amendment. The Company and the Required Lenders
             shall each negotiate in good faith to enter into a comprehensive amendment of the
             Loan Agreement (the “Comprehensive Amendment”) on or prior to the
             Termination Date, which comprehensive amendment shall be in form and
             substance acceptable to the Required Lenders at such time, and which, in any
             event, shall include a modification to require affected Lender consent for
             modifications to the pro rata sharing and waterfall provisions of the Loan
             Agreement. If a Comprehensive Amendment is not entered into by:

                         (i)       November 15, 2019, then the Company shall (x) pay the
                           Lenders a one-time fee of 0.625% of the principal amount of the
                           Loans outstanding on the date thereof, which fee shall be payable
                           in kind by capitalizing and adding such amount to the outstanding
                           principal balance of the Loans, and (y) pledge to the
                           Administrative Agent (for the benefit of the Secured Parties) all
                           Equity Interests of any CFC or FSHCO held by any Loan Parties
                           that are not pledged as of such date; and

                         (ii)      December 13, 2019, then the failureFebruary 7, 2020 (the
                           “Comprehensive Amendment Deadline”); provided that (A)
                           until the Comprehensive Amendment Deadline, the Company
                           shall negotiate in good faith with the Ad Hoc Group Advisors
                           and/or the Ad Hoc Group with respect to the terms of the
                           Comprehensive Amendment, (B) the Company shall make a
                           proposal to the Ad Hoc Group Advisors with respect to the
                           Comprehensive Amendment by January 10, 2020, and (C) the
                           Company and the Ad Hoc Group Advisors and/or the Ad Hoc
                           Group will reach an agreement in principle with respect to the
                           Comprehensive Amendment by February 5, 2020. Failure to
                           enter into a Comprehensive Amendment or to meet any of the
                           other requirements of this Section 8(b) shall constitute an
                           immediate Event of Default under the Loan Agreement.

             Notwithstanding anything to the contrary contained herein, the Other Covenant
             contained in this Section 8(b) shall survive any Termination Event.

       (c)   Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the Standstill
             Period, the Company shall pay (a) the fees and expenses of Jones DayGibson
             Dunn, as counsel to the Ad Hoc Group, during the Standstill Period in
             accordance with that certain Fee and Expense Reimbursement Agreement dated
             February 22,November 15, 2019, and (b) the fees and expenses of Greenhill, as
             financial advisor to the Ad Hoc Group, on the terms set forth in the Greenhill
             Engagement Letter (as defined below).in accordance with that certain
             engagement letter dated January 29, 2019. For the avoidance of doubt, the
             failure to comply with the Other Covenant contained in this Section 8(c)
             during the Standstill Period shall result in an immediate Event of Default
             under the Loan Agreement


                                            14
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 302 of 318 PageID #: 1132




 9.    Conditions to the Effectiveness of this Agreement. The effectiveness of this Agreement
       is subject to the satisfaction (or waiver in accordance with the terms hereof) of each of
       the following conditions (the date on which such conditions are satisfied or waived, the
       “Effective Date”):

       (a)    Delivery of Agreement. This Agreement, duly authorized and executed by the
              Company, the Administrative Agent and the Standstill Lenders (constituting the
              Required Lenders at such time), shall have been delivered to each of the
              Company, the Administrative Agent, and the Standstill Lenders.

       (b)    No Default. Except for any Default or Event of Default with respect to the
              Specified Matters, both immediately before and after giving effect to this
              Agreement, no Default or Event of Default would then exist or would result
              therefrom.

       (c)    Representations and Warranties. Except with respect to the Specified Matters, all
              representations and warranties of the Company and the other Loan Parties set
              forth herein, in the Loan Agreement and in any other Loan Document shall be
              true and correct in all material respects (or, with respect to those representations
              and warranties expressly limited by their terms by materiality or material adverse
              effect qualifications, in all respects) as of the Effective Date as if made on such
              date (except to extent that such representations and warranties expressly relate to
              an earlier date, in which case they shall be true and correct in all material respects
              as of such date).

       (d)    No Material Adverse Effect. Both immediately before and after giving effect to
              this Agreement, no Material Adverse Effect shall have occurred and be
              continuing or would result therefrom, excluding a Material Adverse Effect (if
              any) relating to any of the Specified Matters.

       (e)    Closing Certificate. The Administrative Agent shall have received a certificate,
              dated as of the date hereof, of a duly authorized officer of the Company, to the
              effect that, at and as of the Effective Date, both before and after giving effect to
              this Agreement, the conditions specified in this Section 9 (including clauses (b),
              (c), and (d) hereof) have been satisfied or waived.

       (f)    Standstill Fee. The Company shall have paid, and the Administrative Agent shall
              have received, for the ratable benefit of each Standstill Lender, a one-time fee
              equal to 1.75% of the aggregate principal amount of the Loans of such Lender on
              the date hereof (the “Standstill Fee”), which Standstill Fee shall be payable in
              kind by capitalizing and adding such amount to the outstanding principal balance
              of the Loans on the Effective Date, and shall be deemed fully earned when paid,
              shall not be refundable for any reason, and shall be payable without setoff,
              defense or counterclaim of any kind (and the provisions of Section 2.18(d) of the
              Loan Agreement are hereby waived in connection with the payment of the
              Standstill Fee).




                                               15
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 303 of 318 PageID #: 1133




       (g)   Fees and Expenses. The Company shall (i) execute Greenhill’s engagement letter
             on the terms proposed by Greenhill on March 3, 2019 (the “Greenhill
             Engagement Letter”), (ii) pay all fees and expenses accrued by Greenhill to date
             to the extent payable pursuant to the Greenhill Engagement Letter, (iii) pay or
             reimburse all reasonable and documented fees and expenses for Jones DayGibson
             Dunn, as legal advisor to the Ad Hoc Group, and Greenhill, as financial advisor
             to the Ad Hoc Group, on the terms set forth herein to the extent invoiced at least
             one (1) Business Day prior to the Effective Date, and (ivii) pay or reimburse all
             reasonable and documented out-of-pocket fees and expenses of the
             Administrative Agent in connection with this Agreement and the other Loan
             Documents (including reasonable out-of-pocket fees, costs, and expenses of
             outside counsel for the Administrative Agent) to the extent invoiced at least one
             (1) Business Day prior to the Effective Date.

       (h)   Material Subsidiary Refresh. The Company shall (i) deliver duly executed
             Joinder Agreements from all Material Subsidiaries that were not Loan Parties
             prior to the Effective Date, and (ii) to the extent any or all Domestic Subsidiaries
             that were not Material Subsidiaries prior to the Effective Date exceed ten percent
             (10%) of EBITDA for the four consecutive fiscal quarter period most recently
             ended or ten percent (10%) of Total Assets as of the end of such period, certify
             that the Company has designated Domestic Subsidiaries as Material Subsidiaries
             to eliminate such excess, and any Domestic Subsidiaries so designated shall
             thereafter constitute Material Subsidiaries for all purposes under the Loan
             Agreement and the other Loan Documents.

       10.   Representations and Warranties.

       (a)   Each of the Company and the other Loan Parties hereby represents and warrants
             to the Administrative Agent and the Lenders that as of the Effective Date:

             (i)     the execution, delivery and performance of this Agreement and the
                     Company’s and Loan Parties’ obligations hereunder have been duly
                     authorized by all necessary corporate or limited liability company action
                     (as applicable);

             (ii)    this Agreement has been duly executed and delivered by the Company and
                     each other Loan Party and constitutes, when executed and delivered by the
                     other parties hereto, a legal, valid and binding obligation of the Company
                     and such Loan Party, enforceable against the Company or such Loan Party
                     in accordance with its terms, except as such enforceability may be limited
                     by applicable bankruptcy, insolvency, reorganization, moratorium or other
                     laws affecting creditors’ rights generally and subject to general principles
                     of equity, regardless of whether considered in a proceeding in equity or at
                     law;

             (iii)   no approval, consent, exemption, authorization, or other action by, or
                     notice to, or filing with, any Governmental Authority or any other Person


                                               16
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 304 of 318 PageID #: 1134




                     is necessary or required in connection with (a) the execution, delivery or
                     performance by, or enforcement against, any Loan Party of this
                     Agreement, except for (i) the approvals, consents, exemptions,
                     authorizations, actions, notices and filings which have been duly obtained,
                     taken, given or made and are in full force and effect and (ii) those
                     approvals, consents, exemptions, authorizations or other actions, notices
                     or filings, the failure to obtain or make which could not reasonably be
                     expected to have a Material Adverse Effect or (b) the exercise by any
                     Lender of its rights under this Agreement;

             (iv)    except with respect to the Specified Matters, each of the representations
                     and warranties made by any Loan Party set forth in Article III of the Loan
                     Agreement or in any other Loan Document is true and correct in all
                     material respects (unless otherwise qualified by materiality or the
                     occurrence of a Material Adverse Effect, in which case such
                     representation and warranty is true and correct in all respects) as of the
                     date hereof with the same effect as though made on and as of the date
                     hereof, except to the extent such representations and warranties expressly
                     relate to earlier dates; and

             (v)     no Default or Event of Default has occurred and is continuing other than
                     any Default or Event of Default with respect to the Specified Matters.

       (b)   Each of the Standstill Parties hereby represents and warrants that each of the
             following statements is true, accurate and complete as to such party as of the date
             hereof:

             (i)     such Standstill Party has carefully read and fully understands all of the
                     terms and conditions of this Agreement;

             (ii)    such Standstill Party has consulted with, or had a full and fair opportunity
                     to consult with, an attorney regarding the terms and conditions of this
                     Agreement;

             (iii)   such Standstill Party has had a full and fair opportunity to participate in
                     the drafting of this Agreement;

             (iv)    such Standstill Party is freely, voluntarily and knowingly entering into this
                     Agreement; and

             (v)     in entering into this Agreement, such Standstill Party has not relied upon
                     any representation, warranty, covenant or agreement not expressly set
                     forth herein or in the other Loan Documents.

 11.   Amendments to the Loan Agreement. Effective as of the Effective Date, the Loan
       Agreement is hereby amended as set forth below:




                                              17
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 305 of 318 PageID #: 1135




       (a)   Section 1.01 of the Loan Agreement is hereby amended to add the definitions of
             “First Amendment,” “First Amendment Effective Date,” “Second
             Amendment,” “Second Amendment Effective Date,” “Standstill Event of
             Default” and “Standstill Period” as follows:

             (i)     First Amendment: that certain Standstill Agreement and First Amendment
                     to Loan Agreement dated as of May 6, 2019, among the Borrower, the
                     Lenders party thereto, and the Administrative Agent.

             (ii)    First Amendment Effective Date: the date on which the conditions
                     precedent specified in Section 9 of the First Amendment have been
                     satisfied or waived in accordance with the terms thereof.

             (iii)   Second Amendment: that certain First Amendment to Standstill
                     Agreement and Second Amendment to Loan Agreement dated as of
                     December 15, 2019, among the Borrower, the Lenders party thereto,
                     and the Administrative Agent.¶

             (iv)    Second Amendment Effective Date: the date on which the conditions
                     precedent specified in Section 3 of the Second Amendment have been
                     satisfied or waived in accordance with the terms thereof.¶

             (iii)   Standstill Event of Default: as defined in the First Amendment.

             (iv)    Standstill Period: as defined in the FirstSecond Amendment.

       (b)   Section 1.01 of the Loan Agreement is hereby amended: ¶

             (i) by amending and restating clauses (a), (b) and (c) of the definition of
             “Applicable Rate” to read as follows:

                     (a) prior to the First Amendment Effective Date, with respect to any
                     Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate
                     per annum set forth below under the caption “Eurodollar Spread” or “ABR
                     Spread”, as the case may be, based upon the Ratings Level applicable on
                     such date:

                         Ratings Level    Index Ratings   Eurodollar          ABR Spread
                                          (Moody’s/S&P) Spread
                         Level I          B1/B+ or higher 4.25%               3.25%

                         Level II         B2/B              4.75%             3.75%

                         Level III        B3/B- or lower    5.50%             4.50%




                                             18
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 306 of 318 PageID #: 1136




                   (b) commencing on (and including) the First Amendment Effective Date
                   and ending on (but excluding) the date of a Standstill Event of
                   DefaultSecond Amendment Effective Date, with respect to any
                   Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate
                   per annum set forth below under the caption “Eurodollar Spread” or “ABR
                   Spread”, as the case may be, based upon the Ratings Level applicable on
                   such date:

                       Ratings Level    Index Ratings   Eurodollar          ABR Spread
                                        (Moody’s/S&P) Spread
                       Level I          B1/B+ or higher 5.75%               4.75%

                       Level II         B2/B              6.25%             5.25%

                       Level III        B3/B- or lower    7.00%             6.00%


                   provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall
                   be payable in kind by capitalizing and adding such amount to the
                   outstanding principal balance of the Loans on the applicable Interest
                   Payment Date); and

                   (c) commencing on (and including) the Second Amendment Effective
                   Date and ending on (but excluding) the date of a Standstill Event of
                   Default, with respect to any Eurodollar Loan or any ABR Loan, as the
                   case may be, the applicable rate per annum set forth below under the
                   caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based
                   upon the Ratings Level applicable on such date: ¶

                       Ratings Level    Index Ratings   Eurodollar          ABR Spread
                                        (Moody’s/S&P) Spread
                       Level I          B1/B+ or higher 6.25%               5.25%

                       Level II         B2/B              6.75%             5.75%

                       Level III        B3/B- or lower    7.50%             6.50%

                   ¶provided that (i) 9.00% per annum for any ABR Loan, and (ii)
                   10.00% per annum for any Eurodollar Loan; provided that 0.75%
                   (i.e., 75 basis points) of such Applicable Rate shall be payable in kind
                   by capitalizing and adding such amount to the outstanding principal
                   balance of the Loans on the applicable Interest Payment Date); and ¶
                   (d) commencing on (and including) the date of a Standstill Event of
                   Default, (i) 9.50% for any ABR Loan, and (ii) 10.50% for any
                   Eurodollar Loan; provided that 1.25% (i.e., 125 basis points) of such
                   Applicable Rate shall be payable in kind by capitalizing and adding such
                   amount to the outstanding principal balance of the Loans on the applicable


                                           19
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 307 of 318 PageID #: 1137




                   Interest Payment Date); provided further that the Applicable Rate
                   pursuant to this section (d) shall remain payable and continue to
                   accrue following a Termination Event and the Termination Date.¶

             (ii)  by amending and restating the definition of “Interest Payment Date”
             by adding the following proviso to the end of the definition:¶

                   “provided that, commencing on the Second Amendment Effective
                   Date, the Interest Payment Date for ABR Loans and Eurodollar
                   Loans shall be the first Business Day of each month.”

       (c)   Section 8.06 of the Loan Agreement is hereby amended to delete the second
             sentence in its entirety and replace it with the following sentence:¶

                   Upon any such resignation, the Required Lenders shall have the right to
                   appoint a successor. ¶(d)    Section 2.11(a) of the Loan Agreement is
                   hereby amended by deleting the word “and,” prior to clause (3) and adding
                   the following as clause (4):

                   “and (4) notwithstanding anything in this Agreement to the contrary, in
                   the event of any prepayment or repayment for any reason (but excluding
                   any mandatory prepayments under Section 2.11(c) or 2.11(d)) of the
                   Loans during the Standstill Period (including, without limitation, upon or
                   after the maturity or acceleration of the Loans as a result of the occurrence
                   of any Event of Default or otherwise, to the extent any such acceleration is
                   not prohibited by the terms of Section 3 of the First Amendment (as
                   amended by the Second Amendment)), the Company shall pay the
                   Lenders a premium of 0.6251.500% of the outstanding principal of the
                   Loans so prepaid (such premium, the “Call Protection”), calculated as of
                   the date of any such prepayment, repayment, or acceleration.”¶

       (e¶

       (d)   Section 2.13(c) of the Loan Agreement is hereby amended and restated as
             follows:¶

                   “(c) Notwithstanding the foregoing, upon the occurrence of any Event
                   of Default, the Loans and all other Obligations, shall bear interest at a
                   rate per annum equal to 2.00% plus the Applicable Rate then in
                   effect.”¶

       (e)   Section 8.06 of the Loan Agreement is hereby amended to delete the second
             sentence in its entirety and replace it with the following sentence:¶

                   Upon any such resignation, the Required Lenders shall have the right to
                   appoint a successor. ¶



                                            20
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 308 of 318 PageID #: 1138




       (f)    Section 9.04(b)(i)(A) is amended and restated as follows:¶

                     “[Reserved]; and”¶

       (g)    Section 9.04(e) is amended and restated in its entirety as follows:¶

              “(e) Notwithstanding anything to the contrary contained herein, (x) no
              Lender may assign all or a portion of its rights and obligations under this
              Agreement in respect of its Loans to the Borrower, any Restricted
              Subsidiary, or any Unrestricted Subsidiary without the prior written consent
              of the Required Lenders and (y) the Borrower, any Restricted Subsidiary, or
              any Unrestricted Subsidiary may not purchase or prepay Loans without the
              prior written consent of the Required Lenders in each case in accordance
              with Section 2.11(g); provided that (i) any Loans acquired by the Borrower,
              any Restricted Subsidiary, or any Unrestricted Subsidiary shall be
              automatically retired and cancelled concurrently with the acquisition
              thereof, and (ii) no Default or Event of Default shall have occurred and be
              continuing at the time of such assignment or sale, nor would result
              therefrom.”¶

       (f)    For the avoidance of doubt, the amendments set forth in this Section 11 shall
              survive any termination of this Agreement.

 12.   Direction to the Administrative Agent; Indemnity. Each Lender party hereto hereby
       consents, authorizes and directs the Administrative Agent to execute and deliver this
       Agreement and to take the actions contemplated herein. Each Standstill Party confirms
       and agrees that (i) the Administrative Agent is only entering into this Agreement at the
       direction of the Required Lenders, (ii) subject to the terms of the Loan Agreement and
       the other Loan Documents (including this Agreement), any action or inaction taken
       hereunder by the Administrative Agent shall be at the express direction of the Required
       Lenders (including, without limitation, any determination that a Default, Event of
       Default, and/or Standstill Event of Default has occurred and/or that the Standstill Period
       has ended) and (iii) the indemnification provisions set forth in the Loan Agreement and
       the other Loan Documents (including, without limitation, the indemnification provisions
       set forth in Sections 9.03(b) and 9.03(c) of the Loan Agreement) shall apply to actions
       taken by the Administrative Agent in connection with this Agreement.

 13.   Miscellaneous.

       (a)    Amendment. No provision or term hereof may be amended, modified or
              otherwise changed except by an instrument in writing, specifying the same, duly
              executed by the requisite parties in accordance with Section 9.02 of the Loan
              Agreement. For the avoidance of doubt, any extension of the Termination Date
              hereunder shall not constitute a postponement of any scheduled date of payment
              of the principal amount of any Loan, or the date for the payment of any interest,
              fees or other Obligations, or a waiver or excuse of any such payment, in each case
              for purposes of Section 9.02(b)(iii) of the Loan Agreement.


                                              21
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 309 of 318 PageID #: 1139




       (b)   GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
             FORUM.         THIS AGREEMENT IS TO BE GOVERNED BY AND
             CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
             NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
             PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
             CONFLICT OF LAWS PRINCIPLES THEREOF. Each Standstill Party hereto
             agrees that it shall bring any action or proceeding in respect of any claim arising
             out of or related to this Agreement in any U.S. Federal (or, if such court lacks
             subject matter jurisdiction, New York State) court sitting in New York, New York
             (or court of proper appellate jurisdiction) (the “Chosen Courts”), and solely in
             connection with claims arising under this Agreement: (a) irrevocably submits to
             the exclusive jurisdiction of the Chosen Courts; (b) waives any objection to laying
             venue in any such action or proceeding in the Chosen Court; and (c) waives any
             objection that the Chosen Courts are an inconvenient forum or does not have
             personal jurisdiction over any Standstill Party hereto or constitutional authority to
             finally adjudicate the matter; provided that, for the avoidance of doubt, this
             Section 13(b) does not supersede, amend or modify the provisions of Section
             9.09 of the Loan Agreement, which shall continue to apply in accordance with its
             terms, including with respect to any Defaults or Events of Default asserted under
             the Loan Agreement.

       (c)   Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO
             IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
             ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
             AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

       (d)   Entire Agreement. This Agreement, inclusive of its schedule, represents the
             entire understanding and agreement among the Standstill Parties with respect to
             the subject matter hereof, and supersedes all prior agreements, if any, among them
             with respect thereto. Each of the Standstill Parties acknowledges that it has not
             relied upon any representations by any other Standstill Party or anyone acting on
             behalf of any Standstill Party in entering into this Agreement.

       (e)   Counterparts. This Agreement may be executed in as many counterparts as may
             be convenient or required. It shall not be necessary that the signature of, or on
             behalf of, each party, or that the signature of all persons required to bind any
             party, appear on each counterpart. Signatures to this Agreement, any amendment
             hereof and any notice given hereunder, transmitted by telecopy or PDF, and the
             photocopy of any signature page, shall be valid and effective to bind the Standstill
             Party so signing. All such counterparts shall collectively constitute a single
             instrument.

       (f)   Waiver. Any provision hereof may be waived only by written instrument making
             specific reference to this Agreement signed by the requisite parties in accordance
             with Section 9.02 of the Loan Agreement. The waiver by any Standstill Party
             hereto of a breach of any provision of this Agreement shall not operate or be
             construed as a further or continuing waiver of such breach or as a waiver of any


                                              22
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 310 of 318 PageID #: 1140




             other or subsequent breach. No failure on the part of any Standstill Party to
             exercise, and no delay in exercising, any right, power or remedy hereunder shall
             operate as a waiver thereof, nor shall any single or partial exercise of such right,
             power or remedy by such Standstill Party preclude any other or further exercise
             thereof or the exercise of any other right, power or remedy.

       (g)   Interpretation. This Agreement is the result of negotiation and, accordingly, no
             presumption or burden of proof will arise with respect to any ambiguity or
             question of intent concerning this Agreement favoring or disfavoring any party to
             this Agreement by virtue of the authorship of any provision of this Agreement.

       (h)   Reliance.

             (i)    The Loan Parties acknowledge and agree that, notwithstanding anything to
                    the contrary set forth in this Agreement, the Administrative Agent and the
                    Standstill Lenders do not have, nor shall have, an obligation to: (A)
                    subject to the obligations set forth in Section 8(b) hereof, amend the Loan
                    Agreement or any other Loan Document or otherwise restructure the
                    Obligations; (B) other than with respect to any continuation of outstanding
                    Eurodollar Loans or any conversion of outstanding ABR Loans into
                    Eurodollar Loans, make any further loans, advances or extension of credit
                    to or for the benefit of the Loan Parties, (C) extend the Standstill Period;
                    (D) refrain from terminating the Standstill Period upon the occurrence of
                    any Standstill Event of Default or (E) enter into any other instruments,
                    agreements or documents regarding any of the same with the Loan Parties,
                    and that neither the Administrative Agent nor the Lenders, nor any of their
                    respective representatives, have made any agreements with, or
                    commitments or representations or warranties to, the Loan Parties (either
                    in writing or orally), other than as expressly stated in this Agreement.

             (ii)   The Loan Parties expressly understand and further agree that the
                    Administrative Agent and the Lenders are relying on all terms, covenants,
                    conditions, warranties and representations set forth in this Agreement as a
                    material inducement to the Administrative Agent and the Lenders to enter
                    into this Agreement and to standstill from exercising the Administrative
                    Agent’s and the Lenders’ rights and remedies as specifically set forth
                    herein.

       (i)   Cumulative Remedies.

             (i)    Except as otherwise specifically provided in this Agreement, the rights,
                    powers, authorities, remedies, interests and benefits conferred upon the
                    Administrative Agent and the Lenders by and as provided in this
                    Agreement are intended to supplement, and be in addition to (and, except
                    as expressly set forth herein, shall not in any way replace, supersede,
                    amend, limit or restrict), the rights, powers, authorities, remedies,




                                              23
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 311 of 318 PageID #: 1141




                    interests, and benefits conferred by the Loan Agreement and the other
                    Loan Documents.

             (ii)   No delay on the part of the Administrative Agent or the Lenders in the
                    exercise of any power, right or remedy under this Agreement, the Loan
                    Agreement or any other Loan Document at any time shall operate as a
                    waiver thereof, and no single or partial exercise by the Administrative
                    Agent or the Standstill Lenders of any power, right or remedy shall
                    preclude other or further exercise thereof or the exercise of any other
                    power, right or remedy.

       (j)   Relationship. The Loan Parties agree that the relationship between the
             Administrative Agent and the Lenders, on one hand, and the Loan Parties, on the
             other hand, is that of creditor and debtor and not that of partners or joint
             venturers. This Agreement does not constitute a partnership agreement, or any
             other association between the Administrative Agent, the Lenders and the Loan
             Parties. The Loan Parties acknowledge that the Administrative Agent and the
             Lenders have acted at all times only as a creditor to the Loan Parties within the
             normal and usual scope of the activities normally undertaken by a creditor and in
             no event have the Administrative Agent and the Lenders attempted to exercise
             any control over the Company or any other Loan Party or their respective
             businesses or affairs.     The Loan Parties further acknowledge that the
             Administrative Agent and Lenders have not taken or failed to take any action
             under or in connection with their rights under the Loan Agreement and the other
             Loan Documents that in any way or to any extent have interfered with or
             adversely affected the Loan Parties’ ownership of the Collateral.

       (k)   Ad Hoc Group Actions and Composition.

             (i)    Any action by the Ad Hoc Group with respect to this Agreement (which,
                    for the avoidance of doubt, is limited to actions under Section 5(k) and
                    Section 8(a) hereof) may be taken by members of the Ad Hoc Group with
                    Credit Exposures representing more than fifty percent (50%) of the
                    Aggregate Credit Exposures of the Ad Hoc Group taken as a whole (the
                    “Required Ad Hoc Group Members”). Any action taken hereunder by
                    the Required Ad Hoc Group Members shall bind all members of the Ad
                    Hoc Group.

             (ii)   In the event that, at any time on or after the Effective Date, the Ad Hoc
                    Group does not act on behalf of the Required Lenders, all references to the
                    “Ad Hoc Group” in this Agreement shall be deemed to refer to the
                    Required Lenders.

       (l)   No Third Party Beneficiaries. This Agreement is made and entered into for the
             sole protection and benefit of the parties hereto and no other person or entity shall
             have any right of action hereon, right to claim any right or benefit from the terms
             contained herein, or be deemed a third party beneficiary hereunder.


                                              24
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 312 of 318 PageID #: 1142




       (m)   Severability. Whenever possible, each provision of this Agreement shall be
             interpreted in such manner as to be effective and valid under applicable law, but if
             any provision of this Agreement shall be prohibited by or invalid under applicable
             law, such provision shall be ineffective only to the extent of such prohibition or
             invalidity, without invalidating the remainder of such provision or the remaining
             provisions of this Agreement, it being the parties’ intention that each and every
             provision of this Agreement be enforced to the fullest extent permitted by
             applicable law.

       (n)   Successors and Assigns. This Agreement shall be binding upon, and shall inure
             to the benefit of the Lenders, the Company, and the other Loan Parties and their
             respective successors and assigns, except that the Company and the other Loan
             Parties may not assign their rights under this Agreement without the prior written
             consent of the Required Lenders.

       (o)   Voluntary Agreement. The Loan Parties, the Administrative Agent and the
             Standstill Lenders represent and warrant that they are represented by legal
             counsel of their choice, that they have consulted with such counsel regarding this
             Agreement, that they are fully aware of the terms and provisions contained herein
             and of their effect and that they have voluntarily and without coercion or duress
             of any kind entered into this Agreement.

       (p)   Integration. This Agreement and the instruments, agreements and documents
             referred to in this Agreement shall be deemed incorporated into and made a part
             of the Loan Agreement and the other Loan Documents. This Agreement shall be
             deemed to be a Loan Document as that term is defined in the Loan Agreement.
             All such instruments, agreements and documents, and this Agreement, shall be
             construed as integrated and complementary of each other, and, except as
             otherwise specifically provided in this Agreement, as augmenting and not
             restricting the Administrative Agent’s or the Lenders’ rights, remedies, benefits
             and security. If after applying the foregoing an inconsistency still exists, the
             provisions of this Agreement shall constitute an amendment to the Loan
             Agreement and shall control; provided, however, that, for the avoidance of doubt,
             the provisions hereof that do not survive termination of this Agreement or the
             Standstill Period shall not be deemed to amend the terms of the Loan Agreement
             following such termination. References in the Loan Agreement to this
             “Agreement,” “herein,” “hereof” or “hereunder” or references to the Loan
             Agreement in any other agreement or document shall, in each case, be deemed to
             refer to the Loan Agreement as amended hereby.

       (q)   No Novation. This Agreement shall not extinguish the Loans or other
             Obligations outstanding under the Loan Agreement and/or any of the other Loan
             Documents as in effect prior to the effectiveness of this Agreement. Nothing
             herein contained shall be construed as a substitution, novation or repayment of the
             Loans or other Obligations outstanding under the Loan Agreement and/or any of
             the other Loan Documents as in effect prior to the effectiveness of this



                                              25
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 313 of 318 PageID #: 1143




             Agreement, all of which shall remain outstanding in full force and effect after the
             effectiveness of this Agreement, as amended hereby.

       (r)   Notices. All notices hereunder shall be deemed given if in writing and delivered
             by electronic mail, courier, or registered or certified mail (return receipt
             requested) to the following addresses (or at such other addresses as shall be
             specified by like notice):

                        i. if to the Company:

                             Akorn, Inc.
                             1925 West Field Court, Suite 300
                             Lake Forest, IL 60045
                             Attention: Duane Portwood, Chief Financial Officer
                             Email address: duane.portwood@akorn.com

                             Copies to:¶

                             Cravath, Swaine & Moore LLP¶
                             825 8th Ave¶
                             New York, NY 10019 ¶
                             Attention: Paul H. Zumbro; Stephen M. Kessing¶
                             Email address: pzumbro@cravath.com; skessing@cravath.com

                             Kirkland & Ellis LLP
                             601 Lexington Avenue
                             New York, NY 10022
                             Attention: Patrick J. Nash; Nicole L. Greenblatt
                             Email address: nicole.greenblatt patrick.nash@kirkland.com;
                                             nicole.greenblat@kirkland.com

                        ii. if to the Ad Hoc Group:¶

                             Jones Day¶
                             250 Vesey Street¶
                             Gibson, Dunn & Crutcher LLP¶
                             200 Park Avenue
                             New York, NY 1028110166
                             Attention: Scott J. Greenberg
                             Email address:
                             sgreenberg@jonesday.comsgreenberg@gibsondunn.com¶

                      iii.   if to any other Lender party hereto, to such address as may be
                             furnished by such Lender from time to time to each of the
                             Standstill Parties.

                      iv.    if to the Administrative Agent:


                                              26
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 314 of 318 PageID #: 1144




                             JPMorgan Chase Bank, N.A.
                             10 S. Dearborn Street
                             9th Floor, Chicago, IL 60603
                             Attention: Justin Martin
                             Email address: justin.2.martin@jpmorgan.com

                             Copy to:

                             Latham & Watkins LLP
                             330 North Wabash Avenue, Suite 2800
                             Chicago, IL 60611
                             Attention: Zulf Bokhari
                             Email address: zulf.bokhari@lw.com

               Any notice given by delivery, mail (electronic or otherwise), or courier shall be
       effective when received.




                                 [Signature Pages to Follow]




                                              27
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 315 of 318 PageID #: 1145



        IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound hereby, has
 executed this Agreement below effective as of the Effective Date.
                                           THE COMPANY:

                                           AKORN, INC.


                                           By
                                                Name: Duane Portwood
                                                Title: Chief Financial Officer



                                           OTHER LOAN PARTIES:

                                           ADVANCED VISION RESEARCH, INC.


                                           By
                                                Name:
                                                Title:

                                           AKORN (NEW JERSEY), INC.


                                           By
                                                Name:
                                                Title:

                                           AKORN ANIMAL HEALTH, INC.


                                           By
                                                Name:
                                                Title:

                                           AKORN OPHTHALMICS, INC.


                                           By
                                                Name:
                                                Title:

                                           AKORN SALES, INC.


                                           By
                                                Name:
                                                Title:
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 316 of 318 PageID #: 1146



                                     INSPIRE PHARMACEUTICALS, INC.


                                     By
                                          Name:
                                          Title:

                                     OAK PHARMACEUTICALS, INC.


                                     By
                                          Name:
                                          Title:

                                     HI-TECH PHARMACAL CO., INC.


                                     By
                                          Name:
                                          Title:

                                     10 EDISON STREET LLC


                                     By
                                          Name:
                                          Title:

                                     13 EDISON STREET LLC


                                     By
                                          Name:
                                          Title:

                                     VPI HOLDINGS CORP.


                                     By
                                          Name:
                                          Title:

                                     VPI HOLDINGS SUB, LLC


                                     By
                                          Name:
                                          Title:
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 317 of 318 PageID #: 1147



                                     VERSAPHARM INCORPORATED


                                     By
                                          Name:
                                          Title:

                                     COVENANT PHARMA INC.


                                     By
                                          Name:
                                          Title:

                                     OLTA PHARMACEUTICALS CORP.


                                     By
                                          Name:
                                          Title:

                                     CLOVER PHARMACEUTICALS CORP.


                                     By
                                          Name:
                                          Title:


                                     JPMORGAN CHASE BANK, N.A.,
                                     as Administrative Agent


                                     By
                                          Name:
                                          Title:


                                     [LENDERS]


                                     By
                                          Name:
                                          Title:
Case 1:20-cv-01254-MN Document 5-9 Filed 10/02/20 Page 318 of 318 PageID #: 1148




                                           Exhibit A
                                         Ad Hoc Group

     1.  Eaton Vance Management
     2.  CIFC Asset Management
     3.  The Carlyle Group
     4.  Funds, accounts, and other investment vehicles managed, advised, or sub-advised by
         Credit Suisse Asset Management, LLC
     5. Certain funds and accounts under management by BlackRock Financial Management,
         Inc. and its affiliates
     6. Western Asset Management
     7. GSO Capital Partners
     8. PineBridge Investments
     9. Stonehill Capital Management
     10. BlueMountain Capital Management
     11. Whitebox Advisors LLCCanyon Capital ¶
 ¶
                                             Schedule 1¶
                                                  ¶
     (a) at any time on or prior to June 30, 2019, $115 million¶
         ¶
     (b) at any time from and after July 1, 2019 and on or prior to December 13, 2019, $105
         million¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶¶
